


EXHIBIT 10.1


Loan Number: 1003238
[wellsfargo.jpg]
Execution Version



--------------------------------------------------------------------------------



AMENDED, RESTATED & CONSOLIDATED CREDIT AGREEMENT


Dated as of April 1, 2014


by and among


PARKWAY PROPERTIES LP,
as Borrower,


PARKWAY PROPERTIES, INC.,
as Parent,


The financial institutions party hereto
and their assignees under Section 12.5.,
as Lenders,
and


WELLS FARGO Bank, National Association,
as Administrative Agent



--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers
and
Joint Bookrunners,


PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
and


U.S. Bank National association,
Bank of America, N.A.,
JPMorgan Chase Bank, N.A.,
keybank national association
and
ROYAL BANK OF CANADA,
as Documentation Agents

--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
1

Section 1.1. Definitions.
1

Section 1.2. General; References to Pacific Time.
31

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
31

Article II. Credit Facility
31

Section 2.1. Revolving Loans.
31

Section 2.2. Term Loans.
33

Section 2.3. Letters of Credit.
35

Section 2.4. Swingline Loans.
39

Section 2.5. Rates and Payment of Interest on Loans.
41

Section 2.6. Number of Interest Periods.
42

Section 2.7. Repayment of Loans.
42

Section 2.8. Prepayments.
42

Section 2.9. Continuation.
43

Section 2.10. Conversion.
44

Section 2.11. Notes.
44

Section 2.12. Voluntary Reductions of the Revolving Commitment.
45

Section 2.13. Extension of Revolving Credit Termination Date.
45

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
46

Section 2.15. Amount Limitations.
46

Section 2.16. Increase in Revolving Commitments; Additional Loans.
46

Section 2.17. Funds Transfer Disbursements.
48

Section 2.18. Reallocations on Effective Date.
48

Article III. Payments, Fees and Other General Provisions
48

Section 3.1. Payments.
48

Section 3.2. Pro Rata Treatment.
49

Section 3.3. Sharing of Payments, Etc.
50

Section 3.4. Several Obligations.
50

Section 3.5. Fees.
51

Section 3.6. Computations.
52

Section 3.7. Usury.
53

Section 3.8. Statements of Account.
53

Section 3.9. Defaulting Lenders.
53

Section 3.10. Taxes.
57

Article IV. Yield Protection, Etc.
60

Section 4.1. Additional Costs; Capital Adequacy.
60

Section 4.2. Suspension of LIBOR Loans.
62

Section 4.3. Illegality.
63

Section 4.4. Compensation.
63

Section 4.5. Treatment of Affected Loans.
64

Section 4.6. Affected Lenders.
64

Section 4.7. Change of Lending Office.
65

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
65


i

--------------------------------------------------------------------------------








Article V. Conditions Precedent
65

Section 5.1. Initial Conditions Precedent.
65

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
67

Article VI. Representations and Warranties
68

Section 6.1. Representations and Warranties.
68

Section 6.2. Survival of Representations and Warranties, Etc.
74

Article VII. Affirmative Covenants
75

Section 7.1. Preservation of Existence and Similar Matters.
75

Section 7.2. Compliance with Applicable Law.
75

Section 7.3. Maintenance of Property.
75

Section 7.4. Conduct of Business.
75

Section 7.5. Insurance.
76

Section 7.6. Payment of Taxes and Claims.
76

Section 7.7. Books and Records; Inspections.
76

Section 7.8. Use of Proceeds.
76

Section 7.9. Environmental Matters.
77

Section 7.10. Further Assurances.
77

Section 7.11. Material Contracts.
77

Section 7.12. REIT Status.
78

Section 7.13. Exchange Listing.
78

Section 7.14. Guarantors.
78

Article VIII. Information
81

Section 8.1. Quarterly Financial Statements.
81

Section 8.2. Year‑End Statements.
81

Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.
81

Section 8.4. Other Information.
82

Section 8.5. Electronic Delivery of Certain Information.
84

Section 8.6. Public/Private Information.
85

Section 8.7. USA Patriot Act Notice; Compliance.
85

Article IX. Negative Covenants
85

Section 9.1. Financial Covenants.
85

Section 9.2. Liens; Negative Pledge.
88

Section 9.3. Restrictions on Intercompany Transfers.
89

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
89

Section 9.5. Plans.
90

Section 9.6. Fiscal Year.
90

Section 9.7. Modifications of Organizational Documents.
90

Section 9.8. Transactions with Affiliates.
91

Section 9.9. Environmental Matters.
91

Section 9.10. Derivatives Contracts.
91

Article X. Default
91

Section 10.1. Events of Default.
91

Section 10.2. Remedies Upon Event of Default.
95

Section 10.3. Remedies Upon Default.
96


ii

--------------------------------------------------------------------------------




Section 10.4. Marshaling; Payments Set Aside.
96

Section 10.5. Allocation of Proceeds.
97

Section 10.6. Letter of Credit Collateral Account.
98

Section 10.7. Performance by Administrative Agent.
99

Section 10.8. Rights Cumulative.
99

Article XI. The Administrative Agent
100

Section 11.1. Appointment and Authorization.
100

Section 11.2. Administrative Agent as Lender.
101

Section 11.3. Approvals of Lenders.
101

Section 11.4. Notice of Events of Default.
102

Section 11.5. Administrative Agent’s Reliance.
102

Section 11.6. Indemnification of Administrative Agent.
102

Section 11.7. Lender Credit Decision, Etc.
103

Section 11.8. Successor Administrative Agent.
104

Section 11.9. Titled Agents.
105

Section 11.10. Specified Derivatives Contracts.
105

Article XII. Miscellaneous
105

Section 12.1. Notices.
105

Section 12.2. Expenses.
107

Section 12.3. Setoff.
108

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
108

Section 12.5. Successors and Assigns.
109

Section 12.6. Amendments and Waivers.
114

Section 12.7. Nonliability of Administrative Agent and Lenders.
116

Section 12.8. Confidentiality.
116

Section 12.9. Indemnification.
117

Section 12.10. Termination; Survival.
119

Section 12.11. Severability of Provisions.
120

Section 12.12. GOVERNING LAW.
120

Section 12.13. Counterparts.
120

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
120

Section 12.15. Independence of Covenants.
120

Section 12.16. Limitation of Liability.
120

Section 12.17. Entire Agreement.
121

Section 12.18. Construction.
121

Section 12.19. Headings.
121

Section 12.20. Effect on Existing Credit Facilities.
121





SCHEDULE I
Commitments

SCHEDULE 1.1.
List of Loan Parties

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Properties

SCHEDULE 6.1.(g)
Existing Indebtedness

SCHEDULE 6.1.(h)
Material Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE 6.1.(k)
Undisclosed Material Liabilities

SCHEDULE 6.1.(r)
Affiliate Transactions










iii

--------------------------------------------------------------------------------




EXHIBIT A Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Disbursement Instruction Agreement

EXHIBIT C
Form of Guaranty

EXHIBIT D
Form of Notice of Continuation

EXHIBIT E
Form of Notice of Conversion

EXHIBIT F
Form of Notice of Revolving Borrowing

EXHIBIT G
Form of Notice of Swingline Borrowing

EXHIBIT H
Form of Notice of Term Loan Borrowing

EXHIBIT I
Form of 5-Year Term Note

EXHIBIT J
Form of Revolving Note

EXHIBIT K
Form of 7-Year Term Note

EXHIBIT L
Form of Swingline Note

EXHIBITS M
Forms of U.S. Tax Compliance Certificates

EXHIBIT N
Form of Compliance Certificate






iv

--------------------------------------------------------------------------------




THIS AMENDED, RESTATED & CONSOLIDATED CREDIT AGREEMENT (this “Agreement” or this
“Credit Agreement”) dated as of April 1, 2014 by and among PARKWAY PROPERTIES
LP, a limited partnership formed under the laws of the State of Delaware (the
“Borrower”), PARKWAY PROPERTIES, INC., a corporation incorporated under the laws
of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.5. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers (each a “Joint Lead
Arranger”) and Joint Bookrunners (each a “Joint Bookrunner”), PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”), and U.S. BANK
NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., KEYBANK
NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as Documentation Agents (the
“Documentation Agents”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower (a) a $215,000,000 revolving credit facility on the
terms and conditions contained in that certain Amended and Restated Credit
Agreement dated as of March 30, 2012 (as amended and in effect immediately prior
to the date hereof, the “Existing Credit Agreement”) by and among the Borrower,
the Parent, the Lenders party thereto, certain other financial institutions
party thereto, Wells Fargo, as administrative agent, and the other parties
thereto, (b) a $125,000,000 term loan facility on the terms and conditions
contained in that certain Term Loan Agreement dated as of September 28, 2012 (as
amended and as in effect immediately prior to the date hereof, the “Existing
Term Loan Agreement”), by and among the Borrower, the Parent, the Lenders party
thereto, certain other financial institutions party thereto, KeyBank National
Association, as administrative agent (the “Existing Term Loan Agent”), and the
other parties thereto, and (c) a $120,000,000 term loan facility on the terms
and conditions contained in that certain Term Loan Agreement dated as of June
12, 2013 (as amended and as in effect immediately prior to the date hereof, the
“Wells Fargo Term Loan Agreement”; together with the Existing Credit Agreement
and the Existing Term Loan Agreement, the “Existing Credit Facilities”), by and
among the Borrower, the Parent, the Lenders party thereto, certain other
financial institutions party thereto, Wells Fargo, as administrative agent, and
the other parties thereto; and


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
amend and restate the terms of, and consolidate the Indebtedness owing by the
Borrower under and in connection with, the Existing Credit Facilities to, among
other things, (a) make available to the Borrower credit facilities in an
aggregate initial amount of $600,000,000, which will include a $250,000,000
5-year term loan facility, a $100,000,000 7‑year delayed draw term loan facility
and a $250,000,000 revolving credit facility, which will include a $25,000,000
swingline subfacility and a $20,000,000 letter of credit subfacility and (b)
replace the Existing Term Loan Agent with the Administrative Agent with respect
to the Existing Term Loan Agreement, all on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Facilities are amended, restated and consolidated in
their entireties as follows:


Article I. Definitions
Section 1.1. Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:























1

--------------------------------------------------------------------------------




“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Additional 5-Year Term Loans” means a loan made by a 5-Year Term Loan Lender to
the Borrower pursuant to the second sentence of Section 2.2.(a)(i) or
Section 2.16.


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.


“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Consolidated Affiliates or
Unconsolidated Affiliates.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all applicable laws, rules and regulations of any
jurisdiction applicable to the Parent, the Borrower, any Subsidiary or any
Affiliate from time to time concerning or relating to bribery or corruption.


“Applicable Facility Fee” means, at all times after the Investment Grade Rating
Date, the percentage set forth in the table below correspond-ing to the Level at
which the “Applicable Margins” are determined in accordance with the definition
thereof:


Level
Facility Fee
1
0.15%
2
0.15%
3
0.20%
4
0.25%
5
0.25%



Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

















2

--------------------------------------------------------------------------------




“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means:


(a) Prior to the Investment Grade Rating Date, with respect to a particular
Class and Type of Loans, the Applicable Margins applicable from time to time
pursuant to this clause (a) shall be based on the rate per annum set forth in
the applicable column below corresponding to the Level in the first column of
the table immediately below in which the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 8.3. falls:


Level
Leverage Ratio
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for 5-Year Term Loans that are Base Rate Loans
Applicable Margin for 5-Year Term Loans that are LIBOR Loans
Applicable Margin for 7-Year Term Loans that are Base Rate Loans
Applicable Margin for 7-Year Term Loans that are LIBOR Loans
1
Less than or equal to
0.450 to 1.00
0.40%
1.40%
0.35%
1.35%
0.75%
1.75%
2
Greater than 0.450 to 1.00 but equal to or less than 0.50 to 1.00
0.55%
1.55%
0.45%
1.45%
0.90%
1.90%
3
Greater than 0.50 to 1.00 but equal to or less than 0.550 to 1.00
0.70%
1.70%
0.60%
1.60%
1.05%
2.05%
4
Greater than 0.550 to 1.00
1.00%
2.00%
0.90%
1.90%
1.30%
2.30%



Any adjustment to the Applicable Margins shall be effective as of the first day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margins shall equal the
applicable percentages corresponding to Level 4 until the earlier of (i) the
fifth Business Day after the Compliance Certificate required to be delivered
pursuant to Section 8.3. is actually received by the Administrative Agent and
(ii) the first day of the calendar month immediately following the month that
the required Compliance Certificate is delivered. Notwithstanding the foregoing,
for the period from the Effective Date through but excluding the date on which
the Administrative Agent first determines the Applicable Margins for each Class
of Loans as set forth above, the Applicable Margins shall be determined based on
Level 2. Thereafter, until the Investment Grade Rating Date, such Applicable
Margins shall be adjusted from time to time as set forth in this definition.


(b)    On, and at all times after, the Investment Grade Rating Date, with
respect to a particular Class and Type of Loans, the Applicable Margins
applicable from time to time pursuant to this clause (b) shall be based on the
rate per annum set forth in the applicable column below corresponding to the
Level in the first column of the table immediately below in which the Parent’s
Credit Rating falls. During any period that the Parent has received Credit
Ratings from both S&P and Moody’s that are not equivalent, then the Applicable
Margins shall be determined based on the higher of such Credit Ratings. During
any period that the Parent has received a Credit Rating from only Moody’s or
S&P, then the Applicable Margins shall be based upon such Credit Rating.











3

--------------------------------------------------------------------------------




During any period after the Investment Grade Rating Date that the Parent has (A)
not received a Credit Rating from any Rating Agency or (B) only received a
Credit Rating from a Rating Agency that is neither S&P nor Moody’s, then the
Applicable Margin shall be determined based on Level 5 in the table below. Any
change in the Parent’s Credit Rating which would cause it to move to a different
Level shall be effective as of the first day of the first calendar month
immediately following such change.


Level
Credit Rating
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for 5-Year Term Loans that are Base Rate Loans
Applicable Margin for 5-Year Term Loans that are LIBOR Loans
Applicable Margin for 7-Year Term Loans that are Base Rate Loans
Applicable Margin for 7-Year Term Loans that are LIBOR Loans
1
A-/A3 or higher
0.00%
0.85%
0.00%
0.95%
0.40%
1.40%
2
BBB+/Baa1
0.00%
0.95%
0.05%
1.05%
0.45%
1.45%
3
BBB/Baa2
0.05%
1.05%
0.20%
1.20%
0.60%
1.60%
4
BBB-/Baa3
0.30%
1.30%
0.40%
1.40%
0.85%
1.85%
5
Less than BBB-/Baa3 or not rated
0.80%
1.80%
0.90%
1.90%
1.35%
2.35%



(c)    The provisions of this definition shall be subject to Section 2.5.(c).


(d)    If, as permitted by the proviso set forth in Section 9.1.(a), the
Leverage Ratio exceeds 0.60 to 1.00, then all Applicable Margins for each Class
and Type of Loans shall be increased by 0.30% so long as such permitted increase
in the Leverage Ratio exists.


(e)    The level (each, a “Level”) of the Applicable Margin shall be (i) prior
to the Investment Grade Rating Date, the number set forth in the first column of
the table in clause (a) above and (ii) on and at all times after the Investment
Grade Rating Date, the number set forth in the first column of the table in
clause (b) above.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.





















4

--------------------------------------------------------------------------------




“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.


“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Parent, the Borrower and the other Subsidiaries and the
applicable Ownership Share of all Properties of all Consolidated Affiliates and
Unconsolidated Affiliates.


“Capitalization Rate” means (a) 6.75% for a CBD Property and (b) 7.75% for all
other Properties.
    
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date of determination; (b) certificates of deposit with
maturities of not more than one year from the date of determination issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organisation for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short‑term commercial paper rating of at
least A‑2 or the equivalent by S&P or at least P‑2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
of determination; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

5

--------------------------------------------------------------------------------






“CBD Property” means each Property of the Borrower or any other Loan Party
located within (i) the Midtown or Buckhead neighborhoods of Atlanta, Georgia,
(ii) the Central Business District of Philadelphia, Pennsylvania, (iii) the
Central Business District of Austin, Texas, (iv) (a) the Westchase, Energy
Corridor, Greenway Plaza or Galleria neighborhoods of Houston, Texas or (b) the
Central Business District of Houston, Texas, (v) the Central Business District
of Phoenix, Arizona, (vi) Tempe, Arizona, (vii) the Central Business District of
Charlotte, North Carolina, (viii) the South Beach and Brickell neighborhoods of
Miami, Florida, (ix) Coral Gables, Florida, (x) the Central Business District of
Fort Lauderdale, Florida or (xi) the Central Business District of Miami,
Florida. Determination of whether a Property qualifies as a CBD Property shall
be subject to the Administrative Agent’s reasonable approval.


“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, a 5-Year Term Loan Commitment or a 7-Year
Term Loan Commitment, (b) when used with respect to a Loan, refers to whether
such Loan is a Revolving Loan, a 5-Year Term Loan or a 7‑Year Term Loan and
(c) when used with respect to a Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments.


“Commitment” means a Revolving Commitment, a 5-Year Term Loan Commitment or a
7-Year Term Loan Commitment, as the context may require.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Affiliate” means, with respect to any Person (an “Investing
Person”), any other Person that (i) is not a Subsidiary of the Investing Person
and (ii) in whom such Investing Person holds an Investment, and whose financial
results would be consolidated under GAAP with the financial results of such
Investing Person on the consolidated financial statements of such Investing
Person, regardless of whether such Investing Person directly or indirectly owns
less than a majority of the Equity Interests of such Person. For the avoidance
of doubt, as it is structured on the Agreement Date, Parkway Properties Office
Fund II, L.P. and each of its Subsidiaries is a Consolidated Affiliate.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.





































6

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5.(b) and 3.5.(c)
shall not constitute a Default unless and until such failure continues for three
Business Days following the Administrative Agent’s delivery to the Borrower of
an invoice therefor (which delivery may be effected by actual delivery of the
written invoice or by electronic communication, including the Internet, e-mail
or an intranet website to which the Borrower has access).


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) in the
case of a Revolving Lender or a 7-Year Term Loan Lender, has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a

7

--------------------------------------------------------------------------------




Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank, the Swingline Lender
and each Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any thereof).


“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Parent, the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Parent, the Borrower,
any Subsidiary or any Unconsolidated Affiliate. A Development Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Property have been completed for 12 months shall cease
to constitute a Development Property notwithstanding the fact that such Property
has not achieved an Occupancy Rate of at least 80%. In addition, upon written
notice to the Administrative Agent, the Borrower may elect that a Property that
otherwise qualifies as a Development Property shall no longer be considered a
Development Property.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; (iv) gains and
losses resulting from extraordinary or nonrecurring transactions; and (v) other
non-cash charges, including amortization expense for stock options and
impairment charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments); plus (b) such Person’s Ownership Share of
EBITDA of its Consolidated Affiliates and its Unconsolidated Affiliates.

























8

--------------------------------------------------------------------------------




EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805. For purposes of this definition, nonrecurring transactions shall be
deemed to include (w) gains and losses on early extinguishment or restructuring
of Indebtedness, (x)  severance and other restructuring charges, (y) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP and (z)
lease termination fees.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include (i) the Borrower or any of the Parent’s Affiliates or
Subsidiaries or (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or any of its Subsidiaries.


“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent (such confirmation not to
be unreasonably withheld): (a) such Property is fully developed primarily as an
office Property; (b) such Property is 100% owned in fee simple, or leased under
a Ground Lease, by the Borrower or a Guarantor (or, on or after the Investment
Grade Rating Date, a Wholly Owned Subsidiary); (c) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Property (and in each case, such right shall not be considered impaired,
restricted or otherwise affected by the existence of any Negative Pledge
permitted under Sections 9.2.(b)(i) and (ii)); (d) neither such Property, nor if
such Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of “Permitted Lien” or (ii) any Negative Pledge other than Negative
Pledges permitted under Sections 9.2.(b)(i) and(ii); and (e) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

























9

--------------------------------------------------------------------------------




“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.















10

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.


“Existing Credit Facilities” has the meaning given that term in the first
WHEREAS clause of this Agreement.


“Existing 5-Year Term Loans” has the meaning given that term in Section
2.2(a)(i).


“Existing Term Loan Agreement” has the meaning given that term in the first
WHEREAS clause of this Agreement.


“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).
 
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.























11

--------------------------------------------------------------------------------




“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Income” means without duplication actual income earned by the Parent, the
Borrower and their Subsidiaries in connection with management, leasing,
construction or asset management of Properties owned by third parties and
Properties not 100% owned in fee simple by the Parent, the Borrower or their
Wholly Owned Subsidiaries for which the Parent, the Borrower or one of their
Subsidiaries has entered a written binding agreement with the Property owner to
provide such services.


“Fee Letters” means the Wells Fargo Fee Letter and the PNC Fee Letter.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.


“5-Year Term Loan” means an Existing 5-Year Term Loan or an Additional 5-Year
Term Loans.


“5-Year Term Loan Commitment” means a 5-Year Term Loan Lender’s obligation to
make a 5-Year Term Loan (a) on the Effective Date pursuant to
Section 2.2.(a)(i), in an amount equal to the amount set forth for such Lender
on Schedule I as such Lender’s “5-Year Term Loan Commitment” or (b) after the
Effective Date as set forth in any agreement executed by an existing 5-Year Term
Loan Lender or a Person becoming a 5-Year Term Loan Lender in accordance with
Section 2.16.


“5-Year Term Loan Lender” means a Lender having a 5-Year Term Loan Commitment,
or if the 5-Year Term Loan Commitments have terminated, a Lender holding a
5-Year Term Loan.


“5-Year Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit I payable to the order of a 5-Year Term Loan Lender in a
principal amount equal to the amount of such 5-Year Term Loan Lender’s 5-Year
Term Loan at the time of the making or acquisition of such Loan.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
dividends paid or accrued by such Person on any Preferred Stock during such
pe-riod. The Parent’s Ownership Share of the Fixed Charges of its Consolidated
Affiliates and Unconsolidated Affiliates will be included in the calculation of
“Fixed Charges”.













12

--------------------------------------------------------------------------------




“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis, reduced
by Preferred Dividends paid during such period, but excluding (i) gains (or
losses) from the early extinguishment or restructuring of Indebtedness or the
sales of property, (ii) non-recurring impairment charges, (iii) non-cash charges
resulting from the redemption of Preferred Stock and (iv) gains and losses
resulting from extraordinary or nonrecurring transactions, plus (b) depreciation
with respect to such Person’s real property assets and amortization (other than
amortization of deferred financing costs), and after adjustments for
Consolidated Affiliates and Unconsolidated Affiliates. Adjustments for
unconsolidated partnership and joint ventures will be calculated to reflect
funds from operations on the same basis. For purposes of this Agreement, Funds
From Operations shall be calculated consistent with the White Paper on Funds
from Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc. (the “White Paper”), but without giving effect to any
supplements, amendments or other modifications promulgated after the Agreement
Date; provided, however, to the extent that the White Paper is inconsistent with
the first sentence of this definition, the first sentence of this definition
shall control.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

















13

--------------------------------------------------------------------------------




“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date, or, in the case of a
shorter term, the leasehold interest of the Borrower or applicable Guarantor
(or, on or after the Investment Grade Rating Date, a Wholly Owned Subsidiary)
therein reverts to a fee interest of the Borrower or such Guarantor (or, on or
after the Investment Grade Rating Date, a Wholly Owned Subsidiary) at the end of
such term; (b) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease. Notwithstanding the foregoing, in the case of a
surface parking lot or structure ancillary to a Property subject to a ground
lease, the requirements of this definition shall not be required to be satisfied
with respect to such surface parking lot or structure if the rights associated
therewith are not material to the profitable operation of such Property.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.14. and substantially in
the form of Exhibit C.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.















14

--------------------------------------------------------------------------------




“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination
(d) Capitalized Lease Obligations of such Person (including obligations with
respect to Ground Leases to the extent such obligations are required to be
reported as liabilities under GAAP); (e) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(f) all Off-Balance Sheet Obligations of such Person; (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(i) net obligations under any Derivatives Contract that have not been entered
into as a hedge against existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time); (j) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to non-recourse
liability); (k) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (l) such Person’s Ownership Share
of the Indebtedness of any Consolidated Affiliate or Unconsolidated Affiliate of
such Person. All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (i) the calculation of Indebtedness shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and (ii)
for purposes of any calculation of Indebtedness, the principal amount of any
noninterest bearing “B” note or similar contingent instrument in respect of
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the issuer thereof as of the end of the relevant
period in accordance with GAAP.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(s).



























15

--------------------------------------------------------------------------------




“Interest Expense” means, with respect to a Person and for any period without
duplication, (a) total interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes)) of
such Person, plus (b) to the extent not already included in the foregoing
clause (a), such Person’s Ownership Share of all Interest Expense of
Consolidated Affiliates and Unconsolidated Affiliates of such Person.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class of Loans, such
Interest Period shall end on the Termination Date for such Class of Loans; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.


“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Borrower obtains an
Investment Grade Rating from either Moody’s or S&P.


“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.3.


“Joint Lead Arranger” has the meaning set forth in the introductory paragraph
hereof and shall include each Joint Lead Arranger’s successors and permitted
assigns.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).





















16

--------------------------------------------------------------------------------




“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Lender then acting as Issuing Bank) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Revolving Lenders
(other than the Lender then acting as the Issuing Bank) of their participation
interests under such Section.


“Level” has the meaning given that term in clause (e) of the definition of the
term “Applicable Margin.”


“Leverage Ratio” means the ratio of (i) Total Indebtedness to (ii) Total Asset
Value.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.



17

--------------------------------------------------------------------------------




“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan, as the context
may require.


“Loan Document” means this Agreement, the Guaranty, each Note, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letters and any Specified Derivatives
Contract).


“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations. Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.

























18

--------------------------------------------------------------------------------




“Material Acquisition” means any acquisition by the Parent, the Borrower or any
Subsidiary in which the assets acquired exceed 15.0% of the consolidated total
assets of the Parent and its Subsidiaries determined under GAAP as of the last
day of the most recently ending fiscal quarter of the Parent for which financial
statements are publicly available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent, the Borrower and its Subsidiaries taken as a whole, (b) the
ability of (i) the Parent to perform its obligations under any Loan Document to
which it is a party, (ii) the Borrower to perform its obligations under any Loan
Document to which it is a party or (iii) the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the ability of the Loan Parties, taken as a whole, to effect
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.


“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Total Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.























19

--------------------------------------------------------------------------------




“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) cash rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance or business
interruption insurance but excluding pre-paid rents and revenues, lease
termination fees and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all cash expenses paid
(excluding Interest Expense but including an appropriate accrual for property
taxes and property insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to, property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period with respect to
such Property and (ii) an imputed management fee in an amount equal to 3% of the
gross revenues for such Property for such period.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.


“Non-Core Property” means a Property that is not primarily used for office
space, but that otherwise satisfies the requirements of an Eligible Property.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, the Swingline Note or a Term Note, as the context
may require.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

















20

--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(b) evidencing the Borrower’s
request for a borrowing of Term Loans.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Parent or
its Subsidiaries and paying rent at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to which no monetary default has occurred and has continued
unremedied for 60 or more days to (b) the aggregate net rentable square footage
of such Property (excluding areas used as management offices, building engineer
offices or similar areas used for the administration, management or the physical
plant and mechanical facilities of such Property).


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).


“OFAC” has the meaning given that term in Section 6.1.(x).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or any direct
or indirect investor therein) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).













21

--------------------------------------------------------------------------------




“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Consolidated Affiliate or Unconsolidated
Affiliate of a Person, the greater of (a) such Person’s relative nominal direct
and indirect ownership interest (expressed as a percentage) in such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate or (b) subject to compliance
with Section 8.4.(q), such Person’s relative direct and indirect economic
interest (calculated as a percentage) in such Subsidiary, Consolidated Affiliate
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate. Notwithstanding the
foregoing, the Parent’s Ownership Share of (x) RubiconPark I, LLC, (y)
RubiconPark II, LLC and (z) a Consolidated Affiliate or Unconsolidated Affiliate
(but in the case of this clause (z) only if the Administrative Agent has given
its prior written consent), shall in each case be limited to its share of the
assets and liabilities of such Person, determined in accordance with the clause
(b) of this definition.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Equity Investment” has the meaning given that term in Section
9.1.(h).


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the Issuing Bank; (f) Liens in favor of the
Borrower or a Guarantor securing Indebtedness owing by a Subsidiary to the
Borrower or a Guarantor; and (g) Liens in existence on the Agreement Date and
disclosed on Schedule 6.1.(g).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.























22

--------------------------------------------------------------------------------




“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“PNC Fee Letter” means that certain fee letter dated as of February 28, 2014, by
and among the Borrower, PNC Capital Markets LLC and PNC Bank, National
Association.


“Post-Default Rate” means, (a) in respect of the principal of any Class of
Loans, a rate per annum equal to the Base Rate as in effect from time to time
plus the Applicable Margin for Base Rate Loans for such Class of Loans plus two
percent (2.0%), and (b) in respect of any other Obligation, a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans that are Revolving Loans plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent, the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (B) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Loans, Term Loans,
Swingline Loans and Letter of Credit Liabilities of all Lenders as of such date.
If at the time of determination the Revolving Commitments have terminated and
there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which any Loans and/or Letters of Credit Liabilities were outstanding. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.









23

--------------------------------------------------------------------------------




“Property” means a parcel of real property that is (a) owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate of the Borrower and (b) located in a
State of the United States of America or in the District of Columbia.
    
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means either of S&P or Moody’s.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.


“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (the third accord of the Basel Committee on
Banking Supervision), shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Required Joinder Date” has the meaning given that term in Section 7.14.(a).





























24

--------------------------------------------------------------------------------




“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when two or more Lenders (excluding Defaulting Lenders) of such Class
are party to this Agreement, the term “Requisite Class Lenders” shall in no
event mean less than two Lenders of such Class. For purposes of this definition,
a Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the principal amount of the
aggregate outstanding Term Loans, or (b) if the Commitments have been terminated
or reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
    
“Responsible Officer” means with respect to the Borrower, any other Loan Party
or any other Subsidiary, the chief executive officer, the chief financial
officer, chief accounting officer, president, any executive vice president, vice
president of capital markets and the general counsel or chief legal officer of
the Parent, the Borrower, such Loan Party or such Subsidiary.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding.


“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to
participate in Letters of Credit pursuant to Section 2.3.(i), and to participate
in Swingline Loans pursuant to Section 2.4.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Revolving
Lender’s “Revolving Commitment” or as set forth in any applicable Assignment and
Assumption or agreement executed by a financial institution seeking to become a
Revolving Lender hereunder in accordance with Section 2.16., as the same may be
reduced from time to time pursuant to Section 2.12. or increased or reduced as
appropriate to reflect any assignments to or by such Revolving Lender effected
in accordance with Section 12.5. or increased as appropriate to reflect any
increase effected in accordance with Section 2.16.





















25

--------------------------------------------------------------------------------




“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Revolving Lender shall be
the “Revolving Commitment Percentage” of such Revolving Lender in effect
immediately prior to such termination or reduction.
 
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Credit Termination Date” means March 30, 2018, or such later date to
which the Revolving Credit Termination Date may be extended pursuant to
Section 2.13.
    
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or (b) or any Person controlled by any such Person.


“Sanctions” means any applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by OFAC or the
U.S. Department of State.


“Scheduled 7-Year Term Loan Availability Termination Date” means April 1, 2015.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of any of its Consolidated Affiliates and Unconsolidated
Affiliates; provided, however, that Indebtedness that is secured only by a
pledge of Equity Interests shall constitute Unsecured Indebtedness and shall be
excluded from this definition.


“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, Secured Indebtedness that is also Recourse Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

















26

--------------------------------------------------------------------------------




“7-Year Term Loan” means a loan made by a 7-Year Term Loan Lender to the
Borrower pursuant to Section 2.2.(a)(ii) or Section 2.16.


“7-Year Term Loan Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (i) the Scheduled 7-Year Term
Loan Availability Termination Date or (ii) the date on which the 7-Year Term
Loan Commitments in effect on the Effective Date have been fully utilized.


“7-Year Term Loan Commitment” means a 7-Year Term Loan Lender’s obligation to
make 7-Year Term Loans during the 7-Year Term Loan Availability Period pursuant
to Section 2.2.(a)(ii) in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “7-Year Term Loan
Commitment” or as set forth in any applicable Assignment and Assumption or
agreement executed by a Lender becoming a party hereto in accordance with
Section 2.16., as the same may be increased or reduced as appropriate to reflect
any assignments to or by such 7-Year Term Loan Lender effected in accordance
with Section 12.5. or increased as appropriate to reflect any increase effected
in accordance with Section 2.16.


“7-Year Term Loan Lender” means a Lender having a 7-Year Term Loan Commitment,
or if the 7-Year Term Loan Commitments have terminated, a Lender holding a
7-Year Term Loan.


“7-Year Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit P payable to the order of a 7-Year Term Loan Lender in a
principal amount equal to the amount of such 7-Year Term Loan Lender’s 7-Year
Term Loan at the time of the making or acquisition of such Loan.


“Significant Subsidiary” means any Subsidiary to which 5.0% or more of Total
Asset Value is attributable.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower, any
Subsidiary or any other Loan Party and any Specified Derivatives Provider, and
which was not prohibited by any of the Loan Documents when made or entered into.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any Subsidiary or
any other Loan Party under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.














    

27

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. For
the avoidance of doubt, (a) as it is structured on the Agreement Date, Parkway
Properties Office Fund II, L.P. is not a Subsidiary of the Parent or the
Borrower and (b) the Parent’s or the Borrower’s ownership of a majority of the
Equity Interests of the general partner, managing member or administrative
member of a Person shall not necessarily make such Person a Subsidiary of the
Parent or the Borrower.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Credit Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent, the Borrower and their Subsidiaries determined on a consolidated basis
and including such Person’s Ownership Share of its Consolidated Affiliates and
its Unconsolidated Affiliates plus accumulated depreciation and amortization
accrued after the Agreement Date, minus (to the extent included when determining
stockholders’ equity of the Parent, the Borrower and their Subsidiaries):
(a) the amount of any write-up in the book value of any assets reflected in any
such balance sheet resulting from revaluation thereof or any write‑up in excess
of the cost of such assets acquired as reflected in any such balance sheet, and
(b) all amounts appearing on any such balance sheet which would be classified as
intangible assets under GAAP.











28

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means a 5‑Year Term Loan or a 7-Year Term Loan.


“Term Loan Commitment” means a 5‑Year Term Loan Commitment or a 7-Year Term Loan
Commitment.


“Term Loan Lender” means a 5‑Year Term Loan Lender or a 7-Year Term Loan Lender.


“Term Note” means a 5-Year Term Note or a 7-Year Term Note.


“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Credit Termination Date, (b) with respect
to the 5‑Year Term Loans, March 29, 2019 and (c) with respect to the 7-Year Term
Loans, March 31, 2021.


“Titled Agent” has the meaning given that term in Section 11.9.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents; plus (b), the quotient of (i) the Net Operating Income of all
Properties owned by the Parent or any of its Subsidiaries for the two
consecutive fiscal quarters most recently ended multiplied by 2, divided by (ii)
the Capitalization Rate; provided that, for purposes of calculating Total Asset
Value only, “Net Operating Income” may be calculated in accordance with GAAP and
may include straight line rent leveling adjustments required under GAAP; plus
(c) the GAAP book value of Properties acquired during the four fiscal quarter
period most recently ended; plus (d) the GAAP book value of all Development
Properties; plus (e) the GAAP book value of Unimproved Land; plus (f) the
quotient of (i) the product of (x) Fee Income for the immediately preceding two
consecutive fiscal quarters multiplied by (y) 2 divided by (ii) 15%; plus (g)
the GAAP book value of all Mortgage Receivables owing by Persons other than
Affiliates; plus (h) the GAAP book value of all Permitted Equity Investments.
The Borrower’s Ownership Share of assets held by Consolidated Affiliates and
Unconsolidated Affiliates (excluding, only in the case of Unconsolidated
Affiliates, assets of the type described in the immediately preceding clause
(a)) will be included in the calculation of Total Asset Value consistent with
the above described treatment for wholly owned assets. Notwithstanding the
foregoing, (1) Net Operating Income attributable to Properties (A) acquired
during the four fiscal quarter period most recently ended, or (B) disposed of
during the four fiscal quarter period most recently ended, shall in each case be
excluded from the calculation of Total Asset Value, (2) the amount of Total
Asset Value attributable to clause (e) above shall be limited to 5.0% of Total
Asset Value and (3) the amount of Total Asset Value attributable to clause (f)
above shall be limited to 7.50% of Total Asset Value.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property that are required to complete the
development and construction of such Development Property, including without
limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related improvements; (b) a reasonable and
appropriate reserve for construction interest; (c) a reasonable and appropriate
operating deficit reserve; (d) tenant improvements; (e) leasing commissions and
(f) other hard and soft costs associated with the development or redevelopment
of such Property. With respect to any Property to be developed in more than one
phase, the Total Budgeted Cost shall exclude budgeted costs (other than costs
relating to acquisition of land and related improvements) to the extent relating
to any phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Parent, the Borrower, any
other Subsidiary or any Unconsolidated Affiliate, as the case may be.









29

--------------------------------------------------------------------------------




“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries,
determined on a consolidated basis, plus the Parent’s Ownership Share of all
Indebtedness of its Consolidated Affiliates and Unconsolidated Affiliates.


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, Net Operating Income from all
Eligible Properties and Non-Core Properties that have an aggregate Occupancy
Rate of not less than 80%. Notwithstanding the foregoing, (x) Net Operating
Income attributable to Non-Core Properties that is included in the calculation
of Unencumbered Adjusted NOI shall be limited to 5.0% of Unencumbered Adjusted
NOI and (y) Net Operating Income attributable to Eligible Properties that are
leased pursuant to a Ground Lease that is included in the calculation of
Unencumbered Adjusted NOI shall be limited to 15.0% of Unencumbered Adjusted
NOI.


“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
any such date.


“Unsecured Indebtedness” means, with respect to a Person as of a given date,
Indebtedness that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wells Fargo Fee Letter” means that certain fee letter dated as of February 28,
2014, by and among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.


“Wells Fargo Term Loan Agreement” has the meaning given that term in the first
WHEREAS clause of this Agreement.



























30

--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.


Section 1.2. General; References to Pacific Time.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.


Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.


When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary or of a Consolidated Affiliate
shall be included and (b) the Borrower shall be considered a Wholly Owned
Subsidiary of the Parent.


Article II. Credit Facility


Section 2.1. Revolving Loans.


(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Credit Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving Commitment. Each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof. Notwithstanding the immediately preceding sentence but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Commitments. Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.



31

--------------------------------------------------------------------------------




(b)    Requests for Revolving Loans. Not later than 9:00 a.m. Pacific time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 9:00 a.m. Pacific time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing. Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans. Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Revolving Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 9:00 a.m.
Pacific time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender.

























32

--------------------------------------------------------------------------------




Section 2.2 Term Loans.


(a)    Making of Term Loans.


(i)    Pursuant to the Existing Term Loan Agreement, certain 5-Year Term Loan
Lenders made 5-Year Term Loans (the “Existing 5-Year Term Loans”) to the
Borrower, the aggregate outstanding principal amount of which on the Effective
Date (without giving effect to any of the transactions contemplated by this
Agreement) is set forth on Schedule I. Subject to the terms and conditions
hereof, on the Effective Date, each 5-Year Term Loan Lender severally and not
jointly agrees to make an Additional 5-Year Term Loan in Dollars to the Borrower
in the aggregate principal amount equal to the amount, if any, by which (x) the
amount of such Lender’s 5-Year Term Loan Commitment described in clause (a) of
the definition thereof exceeds (y) the aggregate outstanding principal amount of
such Lender’s Existing 5-Year Term Loans, if any (it being agreed that a 5-Year
Term Loan Lender shall not be required to make an Additional 5-Year Term Loan on
the Effective Date absent such an excess). Upon a 5-Year Term Loan Lender’s
funding of its Additional 5-Year Term Loan on the Effective Date, the 5-Year
Term Loan Commitment of such 5-Year Term Loan Lender shall terminate.


(ii)    Subject to the terms and conditions hereof, each 7-Year Term Loan Lender
severally and not jointly agrees to make 7-Year Term Loans in Dollars to the
Borrower during the 7-Year Term Loan Availability Period, in an aggregate
principal amount of up to, but not exceeding, such Lender’s 7-Year Term Loan
Commitment. The 7-Year Term Loans shall be made to the Borrower in no more than
three separate borrowings, and each borrowing of 7-Year Term Loans under this
subsection shall be in an aggregate minimum amount of $25,000,000 and integral
multiples of $500,000 in excess thereof. Notwithstanding the immediately
preceding sentence, a borrowing of 7-Year Term Loans may be in the aggregate
amount of the 7-Year Term Loan Commitments. Upon a 7-Year Term Loan Lender’s
funding of a 7-Year Term Loan, such Lender’s 7-Year Term Loan Commitment shall
be permanently reduced by the principal amount of such Loan. On the Scheduled
7-Year Term Loan Availability Termination Date, unless previously reduced to
zero in accordance with the immediately preceding sentence, the 7-Year Term Loan
Commitment of each 7-Year Term Loan Lender shall terminate and the commitment
termination fee, if any, required to be paid under Section 3.5.(e) shall become
due and payable. Any 7-Year Term Loan or portion of a 7-Year Term Loan made
under this subsection and repaid or prepaid may not be reborrowed.


(b)    Requests for Term Loans.


(i)    Not later 9:00 a.m. Pacific time at least one (1) Business Day in the
case of a borrowing of Additional 5-Year Term Loans that are to be Base Rate
Loans and not later than 9:00 a.m. Pacific time at least three (3) Business Days
in the case of a borrowing of Additional 5-Year Term Loans that are to be LIBOR
Loans, in each case, prior to the anticipated Effective Date, the Borrower shall
deliver to the Administrative Agent a Notice of Term Loan Borrowing requesting
that the 5-Year Term Loan Lenders make Additional 5-Year Term Loans to the
Borrower on the Effective Date and specifying the aggregate principal amount of
such 5-Year Term Loans to be borrowed, the Type of such 5-Year Term Loans, and
if any such Term Loans are to be LIBOR Loans, the initial Interest Period for
such Term Loans. Such notice shall be irrevocable once given and binding on the
Borrower.

























33

--------------------------------------------------------------------------------






(ii)    Not later than 9:00 a.m. Pacific time at least one (1) Business Day
prior to a borrowing of 7-Year Term Loans that are to be Base Rate Loans and not
later than 9:00 a.m. Pacific time at least three (3) Business Days prior to a
borrowing of 7-Year Term Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Term Loan Borrowing. Each Notice
of Term Loan Borrowing requesting 7-Year Term Loans shall specify the aggregate
principal amount of the 7-Year Term Loans to be borrowed, the date such 7-Year
Term Loans are to be borrowed (which must be a Business Day), the Type of the
requested 7-Year Term Loans, and if such 7-Year Term Loans are to be LIBOR
Loans, the initial Interest Period for such 7-Year Term Loans.


(iii)    Each Notice of Term Loan Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Term Loan Borrowing,
the Borrower may (without specifying whether a Term Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.


(c)    Funding of Term Loans. Promptly after receipt of a Notice of Term Loan
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Term Loan Lender
of the Class of Loans being requested pursuant to such Notice of Term Loan
Borrowing shall deposit an amount equal to the requested Term Loan to be made by
such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. Pacific time on
the date of such proposed Term Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 12:00 noon Pacific time on the date of the requested borrowing of
Term Loans, the proceeds of such amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by 7-Year Term Loan Lenders. With respect
to 7-Year Term Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any 7-Year Term Loan Lender
that such Lender will not make available to the Administrative Agent a 7-Year
Term Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
7-Year Term Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
7-Year Term Loan to be provided by such Lender. In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such 7-Year
Term Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such 7-Year Term Loan with interest
thereon, for each day from and including the date such 7-Year Term Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such 7-Year Term
Loan, the amount so paid shall constitute such Lender’s 7-Year Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a 7-Year Term Loan to be made by such
Lender.















34

--------------------------------------------------------------------------------




Section 2.3 Letters of Credit.


(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Credit Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $20,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”).


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is thirty (30) days prior to the
Revolving Credit Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is thirty (30) days prior to the Revolving
Credit Termination Date. Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Credit Termination Date (any such Letter of Credit being referred
to as an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the Issuing Bank and the
Revolving Lenders no later than 30 days prior to the Revolving Credit
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Credit Termination Date, such failure shall be treated as
a drawing under such Extended Letter of Credit (in an amount equal to the
maximum Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit. The initial Stated Amount
of each Letter of Credit shall be at least $300,000 (or such lesser amount as
may be acceptable to the Borrower, the Issuing Bank and the Administrative
Agent).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Section 5.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.



35

--------------------------------------------------------------------------------




(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of Section
2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Commitments. Upon the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Revolving Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.





























36

--------------------------------------------------------------------------------




The Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non‑application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence, bad faith or willful misconduct of the
Administrative Agent, the Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence, bad faith or willful misconduct of the Administrative
Agent, the Issuing Bank or any Lender with respect to any Letter of Credit.









37

--------------------------------------------------------------------------------




(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(d).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit, each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of the Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(d)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in Section
3.9.(d). If the notice referenced in the second sentence of Section 2.3.(e) is
received by a Lender not later than 9:00 a.m. Pacific time, then such Lender
shall make such payment available to the Administrative Agent not later than
12:00 p.m. Pacific time on the date of demand therefor; otherwise, such payment
shall be made available to the Administrative Agent not later than 11:00 a.m.
Pacific time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(e) or (f) or (iv) the
termination of the Commitments or (v) the delivery of Cash Collateral in respect
of any Extended Letter of Credit. Each such payment to the Administrative Agent
for the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.



















38

--------------------------------------------------------------------------------




(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the Issuing Bank shall deliver any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Bank shall
have no duty to notify the Revolving Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Issuing
Bank to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


Section 2.4. Swingline Loans.


(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of any of the fees payable under
Section 3.5.(b).


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 11:00 a.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans or at such other rate or rates as the
Borrower and the Swingline Lender may agree from time to time in writing.





















39

--------------------------------------------------------------------------------




Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $250,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 10:00 a.m. Pacific time on the date of such prepayment. The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 9:00 a.m.
Pacific time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender. The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the occurrence of any
of the Defaults or Events of Default described in Sections 10.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid

40

--------------------------------------------------------------------------------




participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).


Section 2.5. Rates and Payment of Interest on Loans.


(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(excluding Swingline Loans) made by such Lender for the period from and
including the later of (i) the date of the making of such Loan and (ii) the
Effective Date, to but excluding the date such Loan shall be paid in full, at
the following per annum rates:


(i)    in the case of a Revolving Loan, during such periods as such Revolving
Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time to time),
plus the Applicable Margin for Revolving Loans that are Base Rate Loans and
(y) a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period
therefor, plus the Applicable Margin for Revolving Loans that are LIBOR Loans;


(ii)    in the case of a 5-Year Term Loan, during such periods as such 5-Year
Term Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time to
time), plus the Applicable Margin for 5-Year Term Loans that are Base Rate Loans
and (y) a LIBOR Loan, at LIBOR for such 5-Year Term Loan for the Interest Period
therefor, plus the Applicable Margin for 5-Year Term Loans that are LIBOR Loans;
and


(iii)    in the case of a 7-Year Term Loan, during such periods such 7-Year Term
Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time to time),
plus the Applicable Margin for 7-Year Term Loans that are Base Rate Loans and
(y) a LIBOR Loan, at LIBOR for such 7-Year Term Loan for the Interest Period
therefor, plus the Applicable Margin for 7-Year Term Loans that are LIBOR
Loans.    


Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) exists or (y) upon the
vote of the Requisite Lenders in the case of the existence of any other Event of
Default , in each case, the Borrower shall pay to the Administrative Agent for
the account of each Class of Lenders and the Issuing Bank, as the case may be,
interest at the Post-Default Rate on the outstanding principal amount of each
Class of Loans made by such Lender, on all Reimbursement Obligations and on any
other amount payable by the Borrower hereunder or under the Notes held by such
Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).





































41

--------------------------------------------------------------------------------




(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan (other than a Swingline Loan) shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s other rights under this Agreement.


Section 2.6. Number of Interest Periods.


There may be no more than (a) 6 different Interest Periods for Revolving Loans
that are LIBOR Loans outstanding at the same time and (b) 6 different Interest
Periods for each Class of Term Loans that are LIBOR Loans outstanding at the
same time.


Section 2.7. Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.


Section 2.8. Prepayments.


(a)    Optional. Subject to Section 4.4., and except as otherwise provided in
the immediately following subsection (c) with respect to the 7-Year Term Loans,
the Borrower may prepay any Loan at any time without premium or penalty. The
Borrower shall give the Administrative Agent (i) with respect to the prepayment
of any LIBOR Loan, at least three Business Days prior written notice of such
prepayment and (ii) with respect to the prepayment of any Base Rate Loan,
written notice not later than 9:00 a.m. Pacific time on the date of such
prepayment. Each voluntary prepayment of a Class of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.





















42

--------------------------------------------------------------------------------




(b)    Mandatory.


(i)    Commitment Overadvance. If at any time the aggregate principal amount of
all outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Revolving Lenders, the amount of
such excess.


(ii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2.; provided, however, that if no Default or Event of Default
exists at the time such prepayment is made, and such prepayment would result in
the Borrower being required to compensate Revolving Lenders pursuant to Section
4.4, then such prepayment shall be applied first to Base Rate Loans and then to
LIBOR Loans and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 4.4.


(c)    Prepayment Premium. During the periods set forth below, the Borrower may
only prepay the 7-Year Term Loans, in whole or in part, at the prices (expressed
as percentages of the principal amount of such Loans to be prepaid) set forth
below, plus accrued and unpaid interest, if any, to the date of prepayment:


Period
Percentage
Effective Date to and including April 1, 2015
102.0%
April 2, 2015 to and including April 1, 2016
101.0%
All times after April 1, 2016
100.0%



The Borrower acknowledges and agrees that the amounts payable by it under this
Section in connection with the prepayment of the 7-Year Term Loans is a
reasonable calculation of the lost profits of the 7‑Year Term Loan Lenders in
view of the difficulties and impracticality of determining actual damages
resulting from the prepayment of such Loans.


(d)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.


Section 2.9. Continuation.


So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 9:00 a.m.
Pacific time three (3) Business Days prior to the date of any such Continuation.
Such notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans, Class and portions of such Loans subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a

43

--------------------------------------------------------------------------------




Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.


Section 2.10. Conversion.


The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 9:00 a.m. Pacific time 3 Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.


Section 2.11. Notes.


(a)    Notes. If requested by any Lender, the Loans of a Class made by such
Lender shall, in addition to this Agreement, also be evidenced by a Revolving
Note, a 5-Year Term Note or a 7-Year Term Note, as applicable, payable to the
order of such Lender in a principal amount equal to, in the case of a Revolving
Lender, the amount of its Revolving Commitment as originally in effect (or
otherwise in effect at the time that the Revolving Note is issued), and in the
case of a Term Loan Lender, the initial principal amount of its 5-Year Term Loan
or 7-Year Term Loan Commitment, as applicable, and, in each case, otherwise duly
completed. The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to this Agreement, also be evidenced by a Swingline Note
payable to the order of the Swingline Lender.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.































44

--------------------------------------------------------------------------------




(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.12. Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than three (3) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000 and integral multiples of $1,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, the Borrower may not reduce the aggregate amount of the
Revolving Commitments below $100,000,000 unless the Borrower is terminating the
Revolving Commitments in full; provided, further, that such Commitment Reduction
Notice may be revoked or modified in connection with a requested termination of
the aggregate amount of the Revolving Commitments that is contingent on the
consummation of a refinancing or other capital transaction that does not close
on the originally anticipated closing date. Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated except as provided pursuant to Section 2.16. The
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Revolving Lenders, including but not
limited to any applicable compensation due to each Revolving Lender in
accordance with Section 4.4.


Section 2.13. Extension of Revolving Credit Termination Date.


The Borrower shall have the right, exercisable one time, to extend the Revolving
Credit Termination Date by one year. The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Revolving Credit Termination Date, a
written notice of such extension (an “Extension Notice”). The Administrative
Agent shall notify the Revolving Lenders if it receives an Extension Notice
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Credit Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Notice and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents and (y) the Borrower shall have paid the Fees payable
under Section 3.5.(f). At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from either (i) any two of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, or (ii) the vice
president of capital markets of the Parent and any one of the following officers
of the Parent (x) the chief executive officer, (y) the chief financial officer
or (z) the chief accounting officer, certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B).



45

--------------------------------------------------------------------------------




Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.


If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Administrative Agent, for its benefit and the
benefit of the Revolving Lenders and the Issuing Bank for deposit into the
Letter of Credit Collateral Account, an amount of money sufficient to cause the
balance of available funds on deposit in the Letter of Credit Collateral Account
to equal the aggregate Stated Amount of such Letters of Credit.


Section 2.15. Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, the Issuing Bank shall
not be required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of any such Loan, the issuance of such Letter of Credit or such
reduction in the Revolving Commitments the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time.


Section 2.16. Increase in Revolving Commitments; Additional Loans.


The Borrower shall have the right from time to time, but not more than three
times collectively in any twelve-month period, (a) during the period from the
Effective Date to but excluding the Revolving Credit Termination Date, to
request increases in the aggregate amount of the Revolving Commitments,
(b) during the period from the Effective Date to but excluding the Termination
Date for the 5-Year Term Loans, to request the making of Additional 5-Year Term
Loans and (c) during the period from the last day of the 7-Year Term Loan
Availability Period to but excluding the Termination Date for the 7-Year Term
Loans, to request the making of additional 7-Year Term Loans (“Additional 7-Year
Term Loans”; and together with the Additional 5-Year Term Loans, the “Additional
Term Loans”), in each case, by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases of the Revolving Commitments and the
making of the Additional Term Loans, the aggregate amount of the Revolving
Commitments and the aggregate outstanding principal balance of the Term Loans
shall not exceed $1,000,000,000 (less the amount of any reductions of the
Revolving Commitments effected pursuant to Section 2.12. and any prepayments of
the Term Loans) or such greater amount as the Requisite Lenders may agree to in
writing. Each such increase in the Revolving Commitments or borrowing of
Additional Term Loans must be an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments and the making of any Additional Term
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to any such increase or making of Additional Term Loans
and the allocations of any increase in the Revolving Commitments or making of
Additional Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment, to provide a new
Revolving Commitment or to make an Additional Term Loan, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase of the Revolving Commitments or making of Additional Term Loans must be
an Eligible Assignee. If a new Revolving Lender becomes a party to this
Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments after giving effect
to the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.3.(j) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal

46

--------------------------------------------------------------------------------




amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. Effecting any increase of
the Revolving Commitments or the making of Additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase of
the Revolving Commitments or making of Additional Term Loans, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase of the Revolving Commitments or making of
Additional Term Loans except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase of the Revolving Commitments or Additional Term Loans and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase of the Revolving Commitments or
Additional Term Loans; (ii) unless the Administrative Agent has notified the
Borrower that it does not require delivery of such item, an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the
Administrative Agent, and (iii) in the case of a Lender that has notified the
Administrative Agent in writing that it wants to receive Notes, (A) a new
Revolving Note executed by the Borrower, payable to any new such Revolving
Lenders, and replacement Revolving Notes executed by the Borrower payable to any
such existing Revolving Lenders increasing their respective Revolving
Commitments, in each case, in the amount of such Lender’s Revolving Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Revolving Commitments and/or (B) a new Term Note of the applicable
Class of Term Loans made by such Term Loan Lender executed by the Borrower,
payable to such new Term Loan Lenders, and replacement Term Notes of the
applicable Class executed by the Borrower payable to such existing Term Loan
Lenders making such Additional Term Loans of such Class, in each case, in the
aggregate outstanding principal amount of such Term Loan Lender’s Term Loan of
the applicable Class at the time of the making of such Additional Term Loans. In
connection with any increase in the aggregate amount of the Commitments pursuant
to this Section 2.16., any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.































47

--------------------------------------------------------------------------------




Section 2.17. Funds Transfer Disbursements.


The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


Section 2.18. Reallocations on Effective Date.


The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Agreement, the amount of each of the Commitments of such
Lender is as set forth on Schedule I attached hereto. Simultaneously with the
effectiveness of this Agreement, the Commitments of each of the Lenders of a
Class shall be reallocated among the Lenders of such Class pro rata in
accordance with their respective Commitments for such Class. To effect such
reallocations, each Lender of a Class who either had no Commitment with respect
to such Class prior to the effectiveness of this Agreement or whose Commitment
with respect to such Class upon the effectiveness of this Agreement exceeds its
Commitment with respect to such Class immediately prior to the effectiveness of
this Agreement (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of, the Commitments
of such Class from the Lenders of such Class whose Commitments are less than
their respective Commitment of such Class immediately prior to the effectiveness
of this Agreement (each an “Assignor Lender”), so that the Commitments of such
Class of each Lender of such Class will be as set forth on Schedule I attached
hereto. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, Assignment and Assumptions without the
payment of any related assignment fee, and, except for Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amount of their
respective Commitments of any applicable Class, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders, the
Assignee Lenders and the other Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to the making of any Loans to be made on the
Effective Date and any netting transactions effected by the Administrative
Agent) with respect to such reallocations and assignments so that the aggregate
outstanding principal amount of each Class of Loans shall be held by the Lenders
of such Class pro rata in accordance with the amount of the Commitments of such
Class (determined without giving effect to any termination of Commitments
effected by the making of any such Loans) of the Lenders of such Class.


Article III. Payments, Fees and Other General Provisions


Section 3.1. Payments.


(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 11:00 a.m.
Pacific time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).























48

--------------------------------------------------------------------------------




Subject to Section 10.5., the Borrower shall, at the time of making each payment
under this Agreement or any other Loan Document, specify to the Administrative
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied. Each payment received by the Administrative Agent for the account of
a Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. Each payment received by the Administrative Agent for the account of the
Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of any of the
Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the applicable Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or the
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


Section 3.2. Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(d), and Section 3.5.(f) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) the making of a Class of
Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders of
such Class pro rata according to the amounts of their respective Term Loan
Commitments of such Class, (c) each payment of the fees under Section 3.5.(c)
and Section 3.5.(e) shall be made for the account of the 7-year Term Loan
Lenders pro rata according to the amounts of their respective 7-Year Term Loan
Commitments, (d) each payment or prepayment of principal of a Class of Loans
shall be made for the account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them, provided that, subject to Section 3.9., if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments; (e) each payment of interest on a Class
of Loans shall be made for the account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Class of Loans then due and
payable to the respective Class of Lenders; (f) the Conversion and Continuation
of Loans of a particular Class and Type (other than Conversions provided for by
Section 4.1.) shall be made pro rata among the Lenders of such Class according
to the amounts of their respective Loans of such Class and the then current
Interest Period for each Lender’s portion of each such Loan of such Type shall
be coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment

49

--------------------------------------------------------------------------------




obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Revolving Commitment Percentages. All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Revolving Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).


Section 3.3. Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender (other than any payment in respect of Specified Derivatives
Obligations) not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class as such Lender in
accordance with Section 3.2. or Section 10.5., as applicable, such Lender shall
promptly purchase from the other Lenders of such Class participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans of
such Class made by the other Lenders of such Class or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders of such Class shall
share the benefit of such payment (net of any reasonable expenses which may
actually be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to the other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4. Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.





































50

--------------------------------------------------------------------------------




Section 3.5. Fees.


(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as provided in the Wells
Fargo Fee Letter and as may be otherwise agreed to in writing from time to time
by the Borrower and the Administrative Agent.


(b)    Facility Fees for Revolving Loans. During the period from the Effective
Date to but excluding the Revolving Credit Termination Date, the Borrower agrees
to pay to the Administrative Agent for the account of the Revolving Lenders:


(i)    at all times prior to the Investment Grade Rating Date, an unused
facility fee equal to the sum of the daily amount by which the aggregate amount
of the Revolving Commitments exceeds the aggregate outstanding principal balance
of Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate:


Amount by Which Revolving Commitments Exceed Revolving Loans and Letter of
Credit Liabilities
Unused Fee
$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Commitments
0.15%
Greater than an amount equal to 50% of the aggregate amount of Revolving
Commitments
0.25%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Credit Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Commitments to
zero. For the avoidance of doubt, for purposes of calculating an unused facility
fee, the outstanding principal balance of Swingline Loans shall not be factored
into the computation.


(ii)     at all times on and after the Investment Grade Rating Date, a
commitment fee equal to the daily aggregate amount of the Revolving Commitments
(whether or not utilized) multiplied by a per annum rate equal to the Applicable
Facility Fee. Such fee shall be computed on a daily basis and payable quarterly
in arrears on the first day of each January, April, July and October during the
term of this Agreement and on the Revolving Credit Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.


(c)    Facility Fee for 7-Year Term Loans. During the 7-Year Term Loan
Availability Period, the Borrower agrees to pay to the Administrative Agent for
the account of the 7-Year Term Loan Lenders an unused facility fee equal to the
sum of the daily amount of the 7-Year Term Loan Commitments multiplied by a per
annum rate equal to 0.25%. Such fee shall be computed on a daily basis and
payable quarterly in arrears on the first day of April 2014, July 2014, October
2014, January 2015 and on the Scheduled 7-Year Term Loan Availability
Termination Date (unless the 7-Year Term Loan Commitments have been fully
utilized prior to the Scheduled 7-Year Term Loan Availability Termination Date,
in which case, all accrued but unpaid fees payable under this Section shall be
payable on the date on which the 7-Year Term Loan Commitments have been fully
utilized).

















51

--------------------------------------------------------------------------------




(d)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, an issuance fee in respect of each Letter of Credit
as set forth in Wells Fargo Fee Letter. The fees provided for in this subsection
shall be nonrefundable and payable, in the case of the fee provided for in the
first sentence, in arrears (i) quarterly on the first day of January, April,
July and October, (ii) on the Revolving Credit Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent and in
the case of the fee provided for in the second sentence, at the time of issuance
of such Letter of Credit. The Borrower shall pay directly to the Issuing Bank
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by the Issuing Bank from time to time in
like circumstances with respect to the issuance, amendment, renewal or extension
of any Letter of Credit or any other transaction relating thereto.


(e)    7-Year Term Loan Commitment Termination Fee. On the Scheduled 7-Year Term
Loan Availability Termination Date, unless the 7-Year Term Loan Commitments were
previously reduced to zero in accordance with Section 2.2.(a)(ii), the Borrower
agrees to pay to the Administrative Agent for the account of each 7-Year Term
Loan Lender a commitment termination fee equal to 0.75% of the amount of such
Lender’s remaining 7-Year Term Loan Commitment, if any, on such date
(immediately prior to giving effect to the termination of the 7-Year Term Loan
Commitments on the Scheduled 7-Year Term Loan Availability Termination Date).
Such fee shall be due and payable immediately upon such termination of the
aggregate amount of the 7-Year Term Loan Commitments. The Borrower acknowledges
and agrees that the amount payable by it under this subsection (e) in connection
with the termination of the aggregate 7-Year Term Loan Commitments of the 7-Year
Term Loan Lenders is a reasonable calculation of such Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from termination of such Commitments of the 7-Year Term Loan Lenders.


(f)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Credit Termination Date in accordance with Section 2.13.,
the Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.15% of the amount of such Revolving Lender’s
Revolving Commitment (whether or not utilized). Such fee shall be due and
payable in full on the Revolving Credit Termination Date (as in effect
immediately prior to giving effect to such extension pursuant to Section 2.13.)


(g)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in their respective Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.


Section 3.6. Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

























52

--------------------------------------------------------------------------------




Section 3.7. Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) through (iii) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, prepayment premiums, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.


Section 3.8. Statements of Account.


The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and Section
12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) in the case of a Defaulting Lender that is a Revolving Lender or a 7-Year
Term Loan Lender, satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) in the case of a
Defaulting Lender that is a Revolving Lender, Cash Collateralize the Issuing
Bank’s future Fronting Exposure with

53

--------------------------------------------------------------------------------




respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Bank or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.3.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article V. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans, are held by the Revolving Lenders pro rata in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)) and all Term Loans of
each Class are held by the Term Loan Lenders of such Class pro rata as if there
had been no Defaulting Lenders of such Class. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(ii)    No Defaulting Lender that is a 7-Year Term Loan Lender shall be entitled
to receive any Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).


(iii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(d) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).





























54

--------------------------------------------------------------------------------




(iv)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clause (iii), the Borrower shall (x) pay
to each Non‑Defaulting Lender that is a Revolving Lender that portion of any
such Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Non‑Defaulting Lender pursuant to the
immediately following subsection (d), (y) pay to the Issuing Bank and Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article V. are satisfied
at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 2 Business Days following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligations of Defaulting Lenders that are Revolving Lenders on
to fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).











55

--------------------------------------------------------------------------------




(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Bank, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause, as applicable,
(i) the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)) and (ii) the
Term Loans of each Class to be held by the Term Loan Lenders of such Class pro
rata in as if there had been no Defaulting Lenders of such Class, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.





























56

--------------------------------------------------------------------------------




(h)    Purchase of Defaulting Lender’s Revolving Commitment/Loans. During any
period that a Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment, if any, 7-Year Term Loan Commitment, if any, and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Revolving Commitment, if any, 7-Year Term
Loan Commitment, if any, and Loans via an assignment subject to and in
accordance with the provisions of Section 12.5.(b). In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500. The exercise
by the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders.


Section 3.10. Taxes.


(a)    Certain Terms. For purposes of this Section and the definitions used
herein, the term “Lender” includes the Issuing Bank and the term “Applicable
Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made in a reasonable basis and in good faith.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off

57

--------------------------------------------------------------------------------




and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:























58

--------------------------------------------------------------------------------




(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and





























59

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV. Yield Protection, Etc.


Section 4.1. Additional Costs; Capital Adequacy.


(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay, within ten (10)
Business Days after written demand by such Lender, to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.



60

--------------------------------------------------------------------------------




(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower shall
pay immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.









61

--------------------------------------------------------------------------------




(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Administrative Agent, the Issuing Bank or a Lender, as the case may be, shall
not be entitled to submit a claim for compensation based upon a Regulatory
Change described in the last sentence of the definition of the term “Regulatory
Change” unless such Person shall have determined that the making of such claim
is consistent with its general practices under similar circumstances in respect
of similarly situated borrowers with credit agreements entitling it to make such
claims (it being agreed that none of the Administrative Agent, the Issuing Bank
or a Lender shall be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim).
The Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, the Issuing Bank or any such Lender, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof. Failure or delay on the part of the Administrative Agent,
Issuing Bank and any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of the Administrative Agent’s, Issuing Bank’s or
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate the Administrative Agent, Issuing Bank and
any Lender pursuant to this Section for any Additional Costs suffered more than
six months prior to the date that the Administrative Agent, the Issuing Bank or
such Lender, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such Additional Costs, and of the Administrative Agent’s, Issuing
Bank’s or such Lender’s intention to claim compensation therefor (except that,
if the Regulatory Change giving rise to such Additional Costs is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).


Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;







































62

--------------------------------------------------------------------------------




(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


Section 4.3. Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).


Section 4.4. Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.







63

--------------------------------------------------------------------------------




Section 4.5. Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)), and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


Section 4.6. Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, (c)
a Lender becomes a Defaulting Lender or (d) a Lender becomes a Non-Consenting
Lender, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b)
for a purchase price equal to (x) the aggregate principal balance of all Loans
then owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section and the Affected Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.



64

--------------------------------------------------------------------------------




Section 4.7. Change of Lending Office.


Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article V. Conditions Precedent


Section 5.1. Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, and the effectiveness of the amendment, restatement and
consolidation of the Existing Credit Facilities to be effect by this Agreement,
are subject to the satisfaction or waiver of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Notes executed by the Borrower, payable to each requesting Lender and
complying with the terms of Section 2.11.(a), and the Swingline Note executed by
the Borrower;


(iii)    the Guaranty executed by the Parent and each of the other Guarantors
initially to be a party thereto;





























65

--------------------------------------------------------------------------------




(iv)    an opinion of legal counsel to the Borrower and the other Loan Parties,
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Revolving Borrowing, Notices of Term Loan Borrowing, Notices
of Swingline Borrowing, requests for Letters of Credit, Notices of Conversion
and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending December 31, 2013, giving pro forma effect to the
making of any Loan to be made on the Effective Date;


(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;


(xi)    evidence that all accrued and unpaid interest and fees owing by the Loan
Parties under the Existing Credit Facilities have been paid in full;


(xii)    a Notice of Term Loan Borrowing executed by the Borrower with respect
to the 5-Year Term Loans to be made on the Effective Date;
    
(xiii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;





















66

--------------------------------------------------------------------------------




(xiv)    if required by the Administrative Agent, insurance certificates, or
other evidence, providing that the insurance coverage required under
Section 7.5. (including, without limitation, both property and liability
insurance) is in full force and effect;


(xv)    such other documents and instruments as the Administrative Agent may
reasonably request; and


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to have
a Material Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect,
other than as previously disclosed to Administrative Agent and the Lenders in
writing and approved by the Administrative Agent and Lenders in writing, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(d)    the Parent, the Borrower and their respective Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill their respective obligations under the Loan
Documents to which it is a party; and


(e)    the Parent, the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation, the Patriot Act.


Section 5.2. Conditions Precedent to All Loans and Letters of Credit.


In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
hereunder; and (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Revolving Borrowing,
in the case of the borrowing of 7-Year Term Loans, the Administrative Agent
shall have received a timely Notice of Term Loan Borrowing, in the case of a
Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing, and in the case of the issuance of a Letter of Credit the
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of

67

--------------------------------------------------------------------------------




Credit. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article V. have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the conditions precedent for initial Loans set forth in Sections 5.1. and
5.2. that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.


Article VI. Representations and Warranties


Section 6.1 Representations and Warranties.


In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary, Significant Subsidiary
or an Excluded Subsidiary. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Parent, the Borrower and their respective Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person that is a Subsidiary of the
Parent. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly sets
forth all Consolidated Affiliates and Unconsolidated Affiliates of the Parent,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Parent.





















68

--------------------------------------------------------------------------------




(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letters to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letters to which the Parent, the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and the Fee Letters in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval (other than any required filing with the SEC) or violate any Applicable
Law (including all Environmental Laws) relating to the Parent, the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
Loan Party, or any indenture, agreement or other instrument to which the Parent,
the Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to the
Parent, the Borrower, such other Loan Party or such other Subsidiary except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)    Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Parent, the
Borrower, each other Loan Party and each other Subsidiary, setting forth, for
each such Property, the occupancy status of such Property as of January 1, 2014
and whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
material assets.


(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness for borrowed money (including
all Guarantees of such Indebtedness) with an outstanding principal amount of
$5,000,000 or more (other than the Indebtedness incurred hereunder) of each of
the Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates (“Scheduled
Indebtedness”), and if such Indebtedness is secured by any Lien, a description
of all of the property subject to such Lien. As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates have performed and are in
compliance with all of the terms of all Scheduled Indebtedness that is Recourse
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness. As of the Agreement Date, no monetary
default exists under any Scheduled Indebtedness that is Nonrecourse Indebtedness
and none of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries, the Consolidated Affiliates or Unconsolidated Affiliates has
received notice of any other default under any such Indebtedness.







69

--------------------------------------------------------------------------------




(h)    Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. No event or
condition exists which would permit any party to any Material Contract to
terminate such Material Contract.


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letters. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect.


(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other material taxes, assessments and other governmental charges or levies upon,
each Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the Agreement Date, no Loan Party (or any of its Subsidiaries) has been notified
that any of its United States income tax returns are under audit. All charges,
accruals and reserves on the books of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.


(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2012 and
December 31, 2013, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of KPMG LLP. Such financial statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly in all material respects, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Except as set forth on Schedule 6.1.(k), none of the Parent, the
Borrower or any of their respective Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.







































70

--------------------------------------------------------------------------------




(l)    No Material Adverse Change. Since December 31, 2013, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. (i) The Parent is Solvent, (ii) the Borrower is
Solvent, and (iii) the Loan Parties and their respective Subsidiaries, taken as
a whole, are Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of any
Responsible Officer of the Parent and the Borrower, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



















71

--------------------------------------------------------------------------------




(o)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (i) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common‑law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Parent’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the Parent’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to have a Material Adverse Effect.


(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.


(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(r)    Affiliate Transactions. Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.


(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of the
businesses of the Parent and its Subsidiaries, taken as a whole, without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person, except where the failure to own or have
the right to use such Intellectual Property, or such conflict with the
proprietary right of any other Person, could not reasonably be expected to have
a Material Adverse Effect. Each of the Loan Parties and each other Subsidiary
has taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property

72

--------------------------------------------------------------------------------




by the Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.


(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in the business of the
acquisition, disposition, financing, ownership, development, rehabilitation,
leasing, operation and management of office buildings, together with other
business activities incidental or reasonably related thereto.


(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, Borrower, any other Loan Party or
any other Subsidiary ancillary to the transactions contemplated hereby.


(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections, information
of a general economic or industry nature and other forward looking statements)
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with or relating in any way to this Agreement or any
other Loan Document were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly in all material respects, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance and that such future performance may vary materially from such
projections. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
or will be made, not misleading.


(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.





























73

--------------------------------------------------------------------------------




(x)    OFAC, Anti-Corruption Laws and Sanctions. The Parent and the Borrower
have implemented and maintain in effect policies and procedures reasonably
designed to address compliance by the Parent, the Borrower and the other
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and Sanctions in all material respects. The Parent, the
Borrower, the other Subsidiaries and their respective officers and directors
and, to the knowledge of the Parent, the Borrower and the other Subsidiaries,
any of their respective employees and agents, are in compliance with
Anti-Corruption Laws and Sanctions in all material respects. None of the Parent,
the Borrower, any of the other Loan Parties, any of the other Subsidiaries, or
any other Affiliate of the Parent, and, to the knowledge of the Parent, the
Borrower and the other Subsidiaries, (a) no director, officer or employee of the
Parent, the Borrower, any other Loan Party or any other Subsidiary, and (b) no
agent of the Parent, the Borrower, any other Loan Party or any other Subsidiary
that will act in any capacity in connection with or benefit from the credit
facilities established hereby: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country, in each case, that is subject to a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person and to the extent that transactions by U.S. Persons with
such agencies, organizations or persons is prohibited by Sanctions; (iii) is a
Sanctioned Person not otherwise described in the preceding clauses (i) or (ii),
or (iv) derives any of its assets or operating income from investments in or
transactions with any such country, agency, organization or person in violation
of Sanctions. None of the proceeds from any Loan and none of the Letters of
Credit will be used to finance any operations, investments or activities in, or
make any payments to, any country, agency, organization, or person described in
the immediately preceding sentence in violation of Sanctions or in a manner or
for any purpose that will violate Anti-Corruption Laws or Sanctions, and no
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
Sanctions.


(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


(z)    Assets Owned by Borrower and Guarantors. As of the Effective Date, the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors is equal to or greater than 90.0% of Adjusted
Total Asset Value.
    
Section 6.2. Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Credit
Termination Date is effectuated pursuant to Section 2.13., the date on which any
increase in the Revolving Commitments is effectuated pursuant to Section 2.16.
and at and as of the date of the occurrence of each Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents. All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.



74

--------------------------------------------------------------------------------




Article VII. Affirmative Covenants


For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so authorized
and qualified could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


Section 7.2. Compliance with Applicable Law.


The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall maintain in effect policies and procedures reasonably designed to
address compliance by the Parent, the Borrower, each other Loan Party, each
other Subsidiary and their respective directors, officers and employees with
Anti-Corruption Laws and Sanctions in all material respects.


Section 7.3. Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective properties and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements and additions to
such properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except in the cases of
clauses (a) and (b) where the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.


Section 7.4. Conduct of Business.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 6.1.(t) by such Person as of
the Agreement Date.























75

--------------------------------------------------------------------------------




Section 7.5. Insurance.


In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.


Section 7.6. Payment of Taxes and Claims.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) when due all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) by not later than 30 days past the due date therefor,
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.


Section 7.7. Books and Records; Inspections.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out of pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender.


Section 7.8. Use of Proceeds.


The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and
Investments in Equity Interests, in each case otherwise permitted under this
Agreement; (c) to finance capital expenditures and the repayment of Indebtedness
of the Borrower and its Subsidiaries; and (d) to provide for the general working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, use any part of such proceeds to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not request any borrowing of any Loans or the issuance of any
Letter of Credit, and the Parent and the Borrower shall procure that the Parent,
the Borrower, any other Loan Party and any other Subsidiary and their respective
directors, officers and employees shall not use the proceeds of any Loan or
Letter of Credit (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else

76

--------------------------------------------------------------------------------




of value, to any Person in violation of any Anti-Corruption Laws, or (y) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.


Section 7.9. Environmental Matters.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall use, and shall cause each other Loan
Party and each other Subsidiary to use, commercially reasonable efforts to cause
all other Persons occupying, using or present on the Properties to comply, with
all Environmental Laws, except where the failure to comply could not reasonably
be expected to have a Material Adverse Effect. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
promptly take all actions and pay or arrange to pay all costs necessary for it
and for the Properties to comply in all material respects with all Environmental
Laws and all Governmental Approvals, including actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws where the failure to do so could reasonably be expected to
have a Material Adverse Effect. Except as could not reasonably be expected to
have a Material Adverse Effect, the Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.


Section 7.10. Further Assurances.


At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.11. Material Contracts.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed would
permit any party to such Material Contract to terminate such Material Contract.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, do or knowingly permit to be done anything to impair
materially the value of the Material Contracts taken as a whole.





























77

--------------------------------------------------------------------------------




Section 7.12. REIT Status.


The Parent shall maintain its status as a REIT and election to be treated as a
REIT under the Internal Revenue Code.


Section 7.13. Exchange Listing.


The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.


Section 7.14. Guarantors.


(a)    Generally.


(i)    At all times prior to the Investment Grade Rating Date, the Borrower
shall, not later than the applicable Required Joinder Date, cause (1) each
Material Subsidiary (other than an Excluded Subsidiary), (2) each Subsidiary
that owns or leases an Eligible Property or a Non-Core Property included in the
calculation of Unencumbered Adjusted NOI and (3) each Subsidiary (other than a
Borrower) that owns, directly or indirectly, any Equity Interest in a Subsidiary
described in the immediately preceding clause (2), to execute and deliver to the
Administrative Agent an Accession Agreement to the Guaranty, together with the
other items required to be delivered under the immediately following
subsection (c).


(ii)    On and at all times after the Investment Grade Rating Date, the Borrower
shall, not later than the applicable Required Joinder Date, cause any Subsidiary
(other than an Excluded Subsidiary) that is not already a Guarantor and to which
any of the following conditions applies to execute and deliver to the
Administrative Agent an Accession Agreement to the Guaranty (or if the Guaranty
has previously been terminated because all Guarantors party to it have been
released pursuant to subsection (d) below, a Guaranty), together with the other
items required to be delivered under the immediately following subsection (c):


(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary; or


(B)    (1) such Subsidiary owns or leases an Eligible Property or other asset
the value of which is included in the determination of Unencumbered Adjusted NOI
and (2) such Subsidiary, or any other Subsidiary that directly or indirectly
owns any Equity Interest in such Subsidiary, has incurred, acquired or suffered
to exist any Indebtedness other than Nonrecourse Indebtedness.


Any such Accession Agreement (or Guaranty, as applicable) delivered pursuant to
clauses (i) or (ii) of this Section 7.14.(a) and the other items required under
the immediately following subsection (c) must be delivered to the Administrative
Agent not later than the date on which the Compliance Certificate is required to
be delivered with respect to any fiscal quarter (or fiscal year in the case of
the fourth fiscal quarter) during which any of the above conditions first
applies to a Subsidiary (the “Required Joinder Date”); provided, however, prior
to the Investment Grade Rating Date, the Net Operating Income of a Property
owned by a Subsidiary that is not already a Guarantor shall not be included in
any calculation of Unencumbered Adjusted NOI unless and until such Subsidiary
executes and delivers to the Administrative Agent an Accession Agreement to the
Guaranty (or Guaranty, as applicable) and the other items required to be
delivered under the immediately following subsection (c).











78

--------------------------------------------------------------------------------




(b)    Other Guarantors. The Borrower may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty, together with the other items required to be delivered under the
immediately following subsection (c).


(c)    Required Deliveries. Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the immediately preceding subsection (a) (each, a “New
Guarantor”) shall be accompanied by (i) the items that would have been delivered
under subsections (v) through (viii) and (xv) of Section 5.1.(a) if such New
Guarantor had been a Guarantor on the Agreement Date and (ii) unless the
Administrative Agent has notified the Borrower that it does not require delivery
of such item, a legal opinion substantially in the form of opinion delivered on
the Agreement Date pursuant to subsection (iv) of Section 5.1.(a) and covering
such matters reasonably requested by the Administrative Agent as if such New
Guarantor had been a Guarantor on the Agreement Date.


(d)    Release of Certain Guarantors. The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, a Guarantor (other than the Parent)
from the Guaranty so long as: (i) such Guarantor is not otherwise required to be
a party to the Guaranty under the immediately preceding subsection (a); (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents; and
(iv) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. For the avoidance of doubt, this subsection (d) shall also apply to any
request by the Borrower to release any Guarantor on or about the Investment
Grade Rating Date. The Administrative Agent agrees to furnish to the Borrower,
promptly after the Borrower’s request and at the Borrower’s sole cost and
expense, any release, termination, or other agreement or document evidencing the
foregoing release as may be reasonably requested by the Borrower.


(e)    Release of Parent as Guarantor. The Borrower may request in writing that
the Administrative Agent release, and with the written consent of the
Administrative Agent and the Requisite Lenders, the Administrative Agent shall
release, the Parent from the Guaranty so long as: (i) at all times from and
after the date of such release, the Parent’s assets consist solely of Equity
Interests in the Borrower or any Wholly Owned Subsidiary the sole assets of
which consist of direct or indirect Equity Interests in the Borrower; provided,
that the Parent may (x) have cash and other assets of immaterial value
incidental to its ownership of such Equity Interests, which shall be deemed to
include any cash held on a temporary basis by the Parent in connection with the
payment of distributions or other transactions involving the issuance or
repurchase of Equity Interests in the Parent that are permitted hereunder and
(y) own minority Equity Interests of immaterial value in those Persons set forth
on Part III of Schedule 6.1.(b); (ii) at all times from and after the date of
such release, neither the Parent nor any Wholly Owned Subsidiaries the sole
assets of which consist of direct or indirect Equity Interests in the Borrower
have any liabilities other than liabilities that would be reflected in
consolidated financial statements of the Borrower; provided, that the Parent may
have other liabilities (x) incidental to its status as a publicly traded REIT
and not constituting liabilities in respect of Indebtedness for borrowed money
and (y) liabilities in respect of Indebtedness for borrowed money so long as
such liabilities are limited to Guarantees in respect of Nonrecourse
Indebtedness, (iii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any

79

--------------------------------------------------------------------------------




of the covenants contained in Section 9.1.; (iv) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents; (v) there is no restriction or requirement
under Applicable Law which would require the Lenders to receive financial
statements from the Borrower (rather than the Parent as provided for herein) as
a result of the Parent being released as a Loan Party hereunder and (vi) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in clauses (i) through (v) of the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. The Administrative Agent agrees to furnish to the Borrower,
promptly after the Borrower’s request and at the Borrower’s sole cost and
expense, any release, termination, or other agreement or document evidencing the
foregoing release as may be reasonably requested by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement but subject
to the following proviso, following the release of the Parent as a Guarantor
pursuant to this Section, neither the Parent’s failure to comply with any term,
covenant or condition applicable to it contained in this Agreement nor the
inaccuracy of any representation or warranty made or deemed made by it contained
in this Agreement, shall result in any direct recourse liability of the Parent
to the Administrative Agent, the Issuing Bank or any of the Lenders for payment
or performance of any of the Obligations or otherwise; provided, however, the
foregoing shall not relieve the Borrower or any other Loan Party from any of its
obligations under any of the Loan Documents, including without limitation,
payment or performance of any of the Obligations, resulting from, or
attributable to, any such failure to comply or inaccuracy of any representation
or warranty. If at any time following the release of the Parent as a Guarantor
pursuant to this Section, any of the conditions set forth in clauses (i), (ii)
or (v) immediately above shall no longer be true and correct, then the Parent
shall promptly, and in any event within 10 Business Days of such condition no
longer being true and correct, become a Guarantor by executing and delivering to
the Administrative Agent an Accession Agreement to the Guaranty (or if the
Guaranty has previously been terminated, a Guaranty), together with the other
items required to be delivered under the immediately preceding subsection (c);
provided, that the Parent shall not be obligated to become a Guarantor as a
result of such clause (v) not being true and correct if the Borrower provides
such financial statements.



































80

--------------------------------------------------------------------------------




Article VIII. Information


For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 8.1. Quarterly Financial Statements.


As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the close of
each of the first, second and third fiscal quarters of the Parent), the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, income and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by either (i) any two of the following officers of the Parent
(x) the chief executive officer, (y) the chief financial officer or (z) the
chief accounting officer, or (ii) the vice president of capital markets of the
Parent and any one of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, in their opinion, to present fairly in all material respects, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year‑end audit
adjustments and the inclusion in the final year-end statements of footnotes that
were not contained in the quarterly financial statements).


Section 8.2. Year‑End Statements.


As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Parent), the audited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity, income and
cash flows of the Parent and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by either (i) any two of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, or (ii) the vice
president of capital markets of the Parent and any one of the following officers
of the Parent (x) the chief executive officer, (y) the chief financial officer
or (z) the chief accounting officer, in their opinion, to present fairly in all
material respects, in accordance with GAAP and in all material respects, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of KPMG LLP or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit.


Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.


(a)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., or within five (5) days of the Administrative Agent’s
request if the Administrative Agent reasonably believes that an Event of Default
may have occurred or may be about to occur, a certificate substantially in the
form of Exhibit I (a “Compliance Certificate”) executed on behalf of the
Borrower by the chief financial officer, chief accounting officer or vice
president of capital markets of the Parent (i) setting forth in reasonable
detail as of the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Section 9.1.; and (ii) stating that,
to the best of his or her knowledge, information or belief, after due inquiry,
no Default or Event of Default exists, or, if such is not the case, specifying
such Default or Event of Default and its nature, when it occurred and the steps
being taken by the Borrower with respect to such event, condition or failure.



81

--------------------------------------------------------------------------------




(b)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a statement of Funds From Operations certified by the
chief financial officer, chief accounting officer or vice president of capital
markets of the Parent in form reasonably satisfactory to the Administrative
Agent.


(c)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a report of newly acquired Properties, in form
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, the Net Operating Income of such Property, the cost of
acquisition of such Property and the amount of Secured Indebtedness secured by a
Lien on such Property.


Section 8.4. Other Information.


(a)    Promptly upon receipt thereof, copies of all management letters, if any,
submitted to the Parent or its Board of Directors by its independent public
accountants;


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent) and reports on Forms 10‑K and 10‑Q (or their equivalents) which any
Loan Party or any other Subsidiary shall file with SEC or any national
securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, to the other partners of the Borrower, to any Subsidiary or to any
other Loan Party, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, the Borrower, any Subsidiary or any other Loan
Party;


(d)    Prompt notice of the sale, transfer or other disposition of any material
assets with a value equal to or greater than a Substantial Amount of the Parent,
the Borrower, any other Loan Party or any other Subsidiary to any Person other
than the Parent, the Borrower, any other Loan Party or any other Subsidiary;


(e)    Within 10 Business Days of the request of the Requisite Lenders, any
financial information maintained with respect to the Parent, the Borrower or
their real estate projects, including, without limitation, property cash flow
projections, property budgets, operating statements, leasing status reports,
contingent liability summaries, note receivable summaries, and summaries of cash
and cash equivalents and overhead budgets, all in form and substance reasonably
satisfactory to the Administrative Agent;


(f)    At the time the financial statements are furnished pursuant to
Sections 8.1. or 8.2., cash flow projections, balance sheet projections and
projected results of the covenants set forth in Section 9.1., in each case for
the immediately following four fiscal quarters, broken out on a quarterly basis,
all in form and substance reasonably satisfactory to the Administrative Agent;


(g)    [Intentionally Omitted];



























82

--------------------------------------------------------------------------------




(h)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent, the Borrower or applicable member of the
ERISA Group is required or proposes to take;


(i)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate of
$20,000,000 or more, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;


(j)    At the time the financial statements are furnished pursuant to
Sections 8.1. or 8.2., a copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent or the Borrower filed or entered into
during the most recently ended fiscal quarter;


(k)    Prompt notice of any change in the executive management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and the occurrence of any
event, or any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of any Loan Party or any other
Subsidiary, which has had, or could reasonably be expected to have, a Material
Adverse Effect;


(l)    Prompt notice upon any Responsible Officer of the Borrower or Parent
having knowledge of the occurrence of (i) any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by any
Loan Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;


(m)    [Intentionally Omitted];


(n)    Prompt notice of any order, judgment or decree in excess of $10,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;


(o)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of same, any notification of a violation of any Applicable
Law or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority, in either case, with respect to a
matter that could reasonably be expected to have a Material Adverse Effect;


(p)    [Intentionally Omitted];


(q)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or a
Consolidated Affiliate or an Unconsolidated Affiliate, such evidence to be in
form and detail reasonably satisfactory to the Administrative Agent;


(r)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;













83

--------------------------------------------------------------------------------




(s)    Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Parent, the Borrower, any Loan Party or any other Subsidiary shall receive
notice of any other fact, circumstance or condition that could reasonably be
expected to form the basis of an environmental claim, except in the case of each
of clauses (i), (ii), (iii) and (iv), where such notice(s), whether individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;


(t)    Not later than three (3) Business Days after the Parent receives notice
of the same from any Rating Agency or otherwise learns of the same, notice of
the issuance of any change or withdrawal in the Credit Rating by any Rating
Agency in respect of the Parent, together with the details thereof, and of any
announcement by such Rating Agency that any such Credit Rating is “under review”
or that any such Credit Rating has been placed on a watch list or that any
similar action has been taking by such Rating Agency;


(u)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request; provided that, notwithstanding anything to the contrary
in this Section, none of the Parent, the Borrower, any of its Subsidiaries, or
any other Loan Party will be required to provide or disclose any contract
entered into in the ordinary course of business the disclosure of which to the
Administrative Agent and the Lenders is prohibited by a confidentiality
agreement entered into for purposes other than avoiding the Loan Parties’ and
their Subsidiaries’ obligations under this Section.


Section 8.5 Electronic Delivery of Certain Information.


(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Parent)
provided that the foregoing shall not apply to (i) notices to any Lender (or the
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent, the Parent or the Borrower that it cannot or does not want
to receive electronic communications. The Administrative Agent, the Parent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent, the Parent or the
Borrower posts such documents or the documents become available on a commercial
website and the Administrative Agent, the Parent or Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Pacific time on the opening of business on the next Business Day
for the recipient.













84

--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.


Section 8.6. Public/Private Information.


The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and, if
requested by the Administrative Agent, the Parent or the Borrower shall
designate Information Materials that are either available to the public or not
material with respect to the Parent, the Borrower and the other Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information”. All Information Materials shall
be presumed by the recipient to be “Private Information” except for Information
Materials (x) designated as “Public Information” or (y) previously filed with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange.


Section 8.7. USA Patriot Act Notice; Compliance.


The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article IX. Negative Covenants


For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:


Section 9.1. Financial Covenants.


(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the Leverage Ratio to exceed 0.60 to 1.00 at any time; provided, however,
that if the Leverage Ratio is greater than 0.60 to 1.00 but is not greater than
0.65 to 1.00, then the Parent shall be deemed to be in compliance with this
subsection (a) so long as (i) the Parent completed a Material Acquisition which
results in the Leverage Ratio (after giving effect to such Material Acquisition)
exceeding 0.60 to 1.00, (ii) the Leverage Ratio (after giving effect to such
Material Acquisition) does not exceed 0.60 to 1.00 on the ninety-first day
following the date on which such Material Acquisition was completed, (iii) the
Borrower has not maintained compliance with this subsection (a) in reliance on
this proviso more than two times during the term of this Agreement and (iv) the
Leverage Ratio (after giving effect to such Material Acquisition) is not greater
than 0.65 to 1.00 at any time.



















85

--------------------------------------------------------------------------------




(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) the product of (A) Adjusted EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the two consecutive fiscal
quarters most recently ended multiplied by (B) 2 to (ii) the product of
(A) Fixed Charges of the Parent and its Subsidiaries determined on a
consolidated basis for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2, to be less than 1.50 to 1.00 as of the last day of any
fiscal quarter.
 
(c)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value, to exceed 0.50 to
1.00 at any time.


(d)    Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent
shall not permit the ratio of (i) Secured Recourse Indebtedness of the Parent
and its Subsidiaries determined on a consolidated basis to (ii) Total Asset
Value, to exceed 0.10 to 1.00 at any time.


(e)    Ratio of Unencumbered Adjusted NOI to Unsecured Indebtedness. The Parent
shall not permit the ratio of (i) the product of (A) Unencumbered Adjusted NOI
for the two consecutive fiscal quarters most recently ended multiplied by (B) 2
to (ii) Unsecured Indebtedness of the Parent and its Subsidiaries to be less
than 0.10 to 1.00 at any time. For the purpose of calculating the ratio set
forth in this Subsection (e), if an Eligible Property or Non-Core Property has
been acquired during the two consecutive fiscal quarters most recently ended,
the Parent may include in such calculation the Unencumbered Adjusted NOI of such
Property calculated on a proforma basis, so long as such proforma calculations
are reasonably satisfactory to the Administrative Agent.


(f)    Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than $1,000,000,000.


(g)    Dividends and Other Restricted Payments. The Parent shall not, and shall
not permit the Borrower or any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
respective Subsidiaries may declare and make the following Restricted Payments
so long as no Default or Event of Default would result therefrom:


(i)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
Section 7.12. or (ii) 90% of Funds From Operations;


(ii)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions (including,
without limitation, distributions constituting “capital gains dividends”) to
shareholders of the Parent to the extent necessary to avoid payment of taxes
under Section 857 (including, without limitation, Section 857(b)(3)) and Section
4981 of the Internal Revenue Code;


(iii)    a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;



















86

--------------------------------------------------------------------------------




(iv)    Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary;


(v)    the Borrower or any other Subsidiary of the Parent may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Parent or
of any of its Subsidiaries that are held by any other Person;


(vi)    the Borrower may redeem for cash limited partnership interests in the
Borrower;


(vii)    the Parent, the Borrower or any Subsidiary may redeem or repurchase its
Preferred Stock, at par or at a discount; and


(viii)    the Parent may from time to time purchase shares of its common stock
in an aggregate purchase price not to exceed $50,000,000 for all such purchases,
and the Borrower may make cash distributions to Parent to the extent necessary
for the Parent to make such purchases of its common stock.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.12. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code. If a
Default or Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Parent shall not, and shall not permit the Borrower or any
Subsidiary to, make any Restricted Payments to any Person other than to the
Parent, the Borrower or any Subsidiary.


(h)    Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any Loan Party or any other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:


(i)    Investments in Unconsolidated Affiliates, such that the aggregate book
value of such Investments exceeds 20.0% of Total Asset Value;


(ii)    Investments in Equity Interests in Persons that are not Subsidiaries,
Consolidated Affiliates or Unconsolidated Affiliates, such that the aggregate
value of such Investments calculated on the basis of the lower of cost or market
exceeds 5.0% of Total Asset Value (such Investments not resulting in a violation
of this clause, “Permitted Equity Investments”);


(iii)    Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value at any time; and


(iv)    the aggregate amount of Total Budgeted Costs for Development Properties
in which the Parent either has a direct or indirect ownership interest such that
the aggregate amount thereof exceeds 7.50% of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Parent, the
Borrower or any Subsidiary, then the product of (A) the Parent’s, the Borrower’s
or such Subsidiary’s Ownership Share in such Unconsolidated Affiliate and
(B) the amount of the Total Budgeted Costs for such Development Property, shall
be used in calculating such investment limitation; and















87

--------------------------------------------------------------------------------




(v)    Ownership of, or Investments in, Properties that are not office
properties such that the aggregate GAAP book value thereof exceeds 5.0% of Total
Asset Value.


In addition to the foregoing limitations, the aggregate value of all of the
items subject to any of the limitations in the preceding clauses (ii) through
(v) shall not exceed 15.0% of Total Asset Value.


(i)    Assets Owned by Borrower and Guarantors. The Parent shall not permit the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors to be less than 90.0% of Adjusted Total Asset
Value as of each Required Joinder Date occurring prior to the Investment Grade
Rating Date; provided, that, prior to the Investment Grade Rating Date, no
Guarantor shall be released pursuant to Section 7.14.(d) or (e) if the amount of
Adjusted Total Asset Value attributable to assets directly owned by the Borrower
and the Guarantors would be less than 90.0% of Adjusted Total Asset Value
following such release.


Section 9.2. Liens; Negative Pledge.


(a)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Loan Party to, create, assume, or incur any Lien (other
than Permitted Liens) upon any of its properties, assets, income or profits of
any character whether now owned or hereafter acquired if immediately prior to
the creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; provided, however, an Excluded
Subsidiary may modify, replace, renew or extend a Lien upon its property that
secures such Excluded Subsidiary’s Nonrecourse Indebtedness notwithstanding that
a Default or Event of Default is in existence at the time of such modification,
replacement, renewal or extension, so long as (i) such Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the terms of such
modification, replacement, renewal or extension are not adverse to the interests
of the Lenders and (iii) such modification, replacement, renewal or extension
does not cause an additional Default or Event of Default.
(b)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary (other than an Excluded Subsidiary) or any other Loan Party to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to those restrictions contained in the Loan Documents; (ii) a Negative Pledge
contained in any agreement relating to assets to be sold where the restrictions
on encumbering assets relate only to such assets pending such sale; (iii) a
Negative Pledge contained in any agreement (x) evidencing Indebtedness of such
Person, but only to the extent that no Default or Event of Default is in
existence at the time such Indebtedness is created, incurred or assumed, nor
would result from the creation, incurrence or assumption of such Indebtedness
(including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.); (y) which
Indebtedness is secured by a Lien permitted to exist pursuant to this Agreement,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness; and (iv) to the extent constituting a Negative
Pledge, a restriction on the direct or indirect transfer of Equity Interests in
any Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not
a Wholly Owned Subsidiary contained in the organizational documents of such
Person or any document, instrument or agreement evidencing Secured Indebtedness
of such Person permitted to exist pursuant to this Agreement.























88

--------------------------------------------------------------------------------




Section 9.3. Restrictions on Intercompany Transfers.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary (other than the direct or indirect transfer of Equity Interests
in any Excluded Subsidiary); other than (i) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document, (B)
contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (C) contained in
organizational documents of, or other agreements governing an Investment in, any
Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not a
Wholly Owned Subsidiary (but only to the extent applicable to the Equity
Interest in such Subsidiary or Unconsolidated Affiliate (or any direct or
indirect owner of such Equity Interest on account of such ownership) or the
property or assets of such Subsidiary or Unconsolidated Affiliate), or (ii) with
respect to clause (d), (A) restrictions contained in any agreement relating to
the sale of a Subsidiary (other than the Borrower) or the assets of a Subsidiary
pending sale, or relating to Indebtedness secured by a Lien on assets that the
Borrower or a Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.2.(a); provided that in any such case, the restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be or (B) customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
Subsidiary in the ordinary course of business.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (iv) acquire the assets of, or make an Investment in, any other
Person in a transaction involving consideration directly or indirectly payable
by a Loan Party equal to or greater than a Substantial Amount; provided,
however, that:


(a)    any of the actions described in the immediately preceding clauses (i),
(ii) and (iii) (other than a transaction involving a Substantial Amount of
assets, in which case the requirements of subsection (d) of this Section 9.4.
shall apply) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Parent or the Borrower) so long as immediately prior to the
taking of such action and after giving effect thereto, no Default or Event of
Default exists or would result therefrom;


(b)    (i) any Subsidiary may merge with a Loan Party so long as the survivor is
or becomes a Loan Party simultaneously with the consummation of such merger,
(ii) any Subsidiary that is not a Loan Party may merge with any other Subsidiary
that is not a Loan Party and (iii) Borrower and Parent may be party to a
consolidation or merger transaction so long as the Borrower or Parent, as
applicable, shall be the survivor thereof and such transaction is otherwise
permitted hereunder;



















89

--------------------------------------------------------------------------------




(c)    (i) any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party and (ii) any Subsidiary that is not a Loan Party may sell, transfer or
dispose of its assets to any other Subsidiary that is not a Loan Party;


(d)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) convey, sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including Equity Interests of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent at least fifteen days (or such shorter
period as may be acceptable to the Administrative Agent) prior written notice of
such acquisition, Investment, conveyance, sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 9.1.; and (3) at the time the Borrower gives notice pursuant
to clause (1) of this subsection, for transactions that are not solely among
Loan Parties and Wholly Owned Subsidiaries, the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial the
covenants contained in Section 9.1. after giving effect to such acquisition,
Investment, conveyance, sale, lease or other transfer; and


(e)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease. sublease or license their respective assets, as lessor,
licensor or sublessor (as the case may be), in the ordinary course of their
business.


Section 9.5. Plans.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.


Section 9.6. Fiscal Year.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.


Section 9.7. Modifications of Organizational Documents.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in an Event of Default or (b) could reasonably be
expected to have a Material Adverse Effect.





















90

--------------------------------------------------------------------------------




Section 9.8. Transactions with Affiliates.


The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except (a) as set forth on Schedule 6.1.(r), (b) payments made pursuant to the
Management Services Agreement between the Parent and TPG VI Management, LLC
dated as of June 5, 2012, (c) Restricted Payments to the extent the same are
permitted by Section 9.1.(g), (d) Investments in (1) Consolidated Affiliates and
(2) other Affiliates to the extent such Investments in other Affiliates are
permitted by Sections 9.1.(h)(i), (ii), (iii) or (v), (e) transactions entirely
among Subsidiaries that are not Wholly Owned Subsidiaries or (f) transactions
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom. Notwithstanding the foregoing, this Section 9.8. shall
not limit transactions determined by the Parent in good faith to be reasonably
necessary or appropriate for the Parent to comply with Section 7.12., including
transactions involving a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Internal Revenue Code) of the Parent.


Section 9.9. Environmental Matters.


The Parent, the Borrower shall not, and shall not permit any other Loan Party,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment, except, in each case, where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.


Section 9.10. Derivatives Contracts.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which are established to hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Parent, the
Borrower, such other Loan Party or such other Subsidiary.


Article X. Default


Section 10.1. Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment.

















91

--------------------------------------------------------------------------------




(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of the Loans or any Reimbursement Obligation; or


(ii)     The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement (other than described in
subsection (a)(i) above), any other Loan Document or either Fee Letter, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party; and, in the case of
this subsection (a)(ii) only, such failure shall continue for a period of 5
Business Days after the date such payment becomes due.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.1. (solely with respect to the Parent or the Borrower), 7.7., 7.12.,
7.14., 8.3., 8.4.(l)(i) or Article IX.;


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 8.1. or 8.2. and in the case of this subsection (b)(ii) only, such
failure shall continue for a period of five Business Days after the date
required for performance under such Sections; or


(iii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(iii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent, the Borrower or such other Loan Party obtains knowledge of such failure
or (y) the date upon which the Parent, the Borrower has received written notice
of such failure from the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable (following the expiration of
any applicable grace or cure periods) in respect of (x) Recourse Indebtedness of
the Parent, the Borrower or any Subsidiary (other than the Loans and the
Reimbursement Obligations) having an outstanding principal amount, individually
or in the aggregate with all other Recourse Indebtedness as to which such a
failure exits, in excess of $20,000,000, (y) Nonrecourse Indebtedness of the
Parent, the Borrower or any Subsidiary having an outstanding principal amount,
individually or in the aggregate with all other Nonrecourse Indebtedness as to
which such a failure exits, in excess of $100,000,000 or (z) an amount of
Indebtedness with respect to Derivatives Contracts, having individually or in
the aggregate with all other Indebtedness with respect to Derivatives Contracts
as to which such a failure exits, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $20,000,000 or more (each
of the Indebtedness described in clauses (x), (y) and (z) above, “Material
Indebtedness”); or







92

--------------------------------------------------------------------------------




(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof (other than mandatory prepayments triggered by asset sales,
casualty events, equity issuances or debt issuances); or


(iii)    Any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness other than Nonrecourse Indebtedness,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Indebtedness or require
any such Material Indebtedness to be prepaid, repurchased, redeemed or defeased
prior to its stated maturity and all applicable grace or cure periods shall have
expired; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
of other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent or any of its Subsidiaries is an “Affected
Party” (as defined therein), in each case with respect to Material Indebtedness.


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.





























93

--------------------------------------------------------------------------------




(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or either Fee Letter to which it
is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or either Fee Letter or any Loan Document or
either Fee Letter shall cease to be in full force and effect (except as a result
of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) (i) with respect the Parent, the Borrower or any
other Loan Party, the amount such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such unsatisfied judgments or orders entered against the Loan
Parties, $20,000,000 and (ii) with respect to any Subsidiary that is not a Loan
Party, the amount such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such unsatisfied judgments or orders entered against Subsidiaries that
are not Loan Parties, 5.0% of Total Asset Value or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $20,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Parent, the
Borrower or any of their respective Subsidiaries.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;


(l)    Change of Control.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent; or









94

--------------------------------------------------------------------------------




(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute
two-thirds of the Board of Directors of the Parent then in office; or
    
(iii)    the Parent shall cease to own and control, directly or indirectly, at
least 80% of the outstanding Equity Interests of the Borrower; or


(iv)    the Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.


Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property or Non‑Core Property that is not in fact an Eligible
Property or Non-Core Property, such Default or Event of Default shall be deemed
to not have occurred so long as the Borrower delivers to the Administrative
Agent not later than fifteen (15) days from the date such Default or Event of
Default (as applicable) would have occurred but for this sentence, each of the
following: (1) written notice thereof and (2) a Compliance Certificate, prepared
as of the last day of the most recent fiscal quarter, evidencing compliance with
the covenants set forth in Section 9.1. excluding such Property as an Eligible
Property or Non-Core Property, as applicable.


Section 10.2. Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

























95

--------------------------------------------------------------------------------




(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower on behalf of themselves and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
collateral, the property and/or the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, to take any action or avail itself of any remedies
available to such Specified Derivatives Provider under any Specified Derivatives
Contract.


Section 10.3. Remedies Upon Default.


Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.


None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Guaranteed Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent, the Issuing Bank, any Lender or
any Specified Derivatives Provider, or the Administrative Agent, the Issuing
Bank, any Lender or any Specified Derivatives Provider enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.











96

--------------------------------------------------------------------------------




Section 10.5. Allocation of Proceeds.


If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Bank and Swingline Lender in proportion to
the respective amounts described in this clause (a) payable to them;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;


(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;


(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank, the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(g)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI. for itself and its Affiliates as if a “Lender” party hereto.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocations otherwise set forth above in this Section.




Section 10.6. Letter of Credit Collateral Account.


(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders as provided
herein, a security interest in all of

97

--------------------------------------------------------------------------------




its right, title and interest in and to the Letter of Credit Collateral Account
and the balances from time to time in the Letter of Credit Collateral Account
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Letter of Credit Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Issuing Bank as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders; provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Letters of Credit that remain
outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When this Agreement termination pursuant to Section
12.10., all of the Obligations shall have been indefeasibly paid in full and no
Letters of Credit remain outstanding, the Administrative Agent shall deliver to
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



98

--------------------------------------------------------------------------------




Section 10.7. Performance by Administrative Agent.


If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


Section 10.8. Rights Cumulative.


(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers under this
Agreement, each of the other Loan Documents and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank, the Swingline Lender or any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank, Swingline Lender or
Specified Derivatives Provider, as the case may be) hereunder, under the other
Loan Documents or under any Specified Derivatives Contract, as applicable, (c)
any Specified Derivatives Provider from exercising the rights and remedies that
inure under any Specified Derivatives Contract, (d) any Lender from exercising
setoff rights in accordance with Section 12.3. (subject to the terms of
Section 3.3.), or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.





















99

--------------------------------------------------------------------------------






Article XI. The Administrative Agent


Section 11.1. Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the Parent
or the Borrower is not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered or
otherwise made available to such Lender pursuant to the terms of this Agreement
or any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.
Simultaneous with the effectiveness of this Agreement, the Borrower and the
Lenders under the Existing Term Loan Agreement hereby consent to the replacement
of the Existing Term Loan Agent as administrative agent thereunder with Wells
Fargo as administrative agent under the Existing Term Loan Agreement as restated
by this Agreement with respect to the Loans made pursuant to the Existing Term
Loan Agreement and waive compliance with any notice provisions set forth in
Section 11.8. of the Existing Term Loan Agreement.

















100

--------------------------------------------------------------------------------




Section 11.2. Administrative Agent as Lender.


The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Parent, the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Lenders. Further, the Administrative Agent and any affiliate may accept fees
and other consideration from the Parent, the Borrower, any other Loan Party or
any other Subsidiary for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the Lenders. The Issuing Bank and the Lenders acknowledge that, pursuant
to such activities, Wells Fargo or its affiliates may receive information
regarding the Parent, the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


Section 11.3. Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Parent or the Borrower in respect of the matter or issue to be resolved. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the requested determination, consent, approval or
disapproval (together with a reasonable written explanation of the reasons
behind such objection) within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such requested determination, consent,
approval or disapproval. The provisions of this Section shall not apply to any
amendment, waiver or consent regarding any of the matters described in
Section 12.6.(b).



































101

--------------------------------------------------------------------------------






Section 11.4. Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent’s Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or the Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto; (d) shall have any liability
in respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.


Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by

102

--------------------------------------------------------------------------------




a court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence, bad faith or willful misconduct for purposes of
this Section. Without limiting the generality of the foregoing, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so)
promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including the reasonable fees and expenses of the counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out‑of‑pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.


Section 11.7. Lender Credit Decision, Etc.


Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties. Each
of the Lenders and the Issuing Bank acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender or the Issuing Bank.



103

--------------------------------------------------------------------------------






Section 11.8. Successor Administrative Agent.


The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as administrative agent by the Requisite Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days prior written notice if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence, bad faith or willful misconduct in the course of
performing its duties hereunder or (ii) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment. Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation or upon the removal of the current
Administrative Agent, then the current Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and the
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and the Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation by, or removal of,
the Lender then acting as Administrative Agent as the Issuing Bank and as the
Swingline Lender (the “Resigning Lender”), except that such Lender, in its
capacity as Issuing Bank, shall continue to have obligations hereunder with
respect to Letters of Credit issued prior to such resignation or removal until a
successor Administrative Agent is appointed. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.











104

--------------------------------------------------------------------------------






Section 11.9. Titled Agents.


Each of the Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Issuing Bank, the
Borrower or any other Loan Party and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.


Section 11.10. Specified Derivatives Contracts.


No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.




Article XII. Miscellaneous


Section 12.1. Notices.


Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Parkway Properties LP
c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, Florida 32801
Attention: Chief Financial Officer
Telecopy Number: (407) 650-0597
Telephone Number: (407) 650-0593































105

--------------------------------------------------------------------------------




If to the Administrative Agent:


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:  770-435-2262
Telephone:  770-319-3267


If to the Administrative Agent under Article II:


Wells Fargo Bank, National Association
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:  866-595-7861   
Telephone:  612-667-4773


If to the Issuing Bank:
 
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:  770-435-2262
Telephone:  770-319-3267


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.



106

--------------------------------------------------------------------------------










Section 12.2. Expenses.


The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent and
all reasonable and documented out of pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and the reasonable and documented out-of-pocket fees and disbursements of
counsel to the Administrative Agent relating to all such activities; provided,
that, with respect to this clause (a) only, the reasonable fees and
disbursements of counsel shall be limited to the reasonable and documented
out-of-pocket fees and disbursements of one counsel to the Administrative Agent
and, if reasonably necessary, a single local counsel for the Administrative
Agent in each relevant jurisdiction and with respect to each relevant specialty,
(b) to pay or reimburse the Administrative Agent, the Issuing Bank and the
Lenders for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letters, including the reasonable fees and
disbursements of their respective counsel and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document, (d) to pay, and indemnify and hold harmless
the Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor‑in‑possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.





















107

--------------------------------------------------------------------------------




Section 12.3. Setoff.


Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.


(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR EITHER FEE LETTER OR
IN CONNECTION WITH, OR BY REASON OF, ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF
THE LOAN DOCUMENTS.


(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN

108

--------------------------------------------------------------------------------




DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.


(c)    THE PARENT AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PARENT OR THE BORROWER AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD THE PARENT OR THE BORROWER FAIL
TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
30 DAYS AFTER THE MAILING THEREOF, THE PARENT OR BORROWER. AS APPLICABLE, SHALL
BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.


(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5. Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subjection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

















109

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in the immediately following clause (B)
in the aggregate, or in the case of an assignment of the entire remaining amount
of an assigning Term Loan Lender’s Commitments and/or Term Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of a specific Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or a Loan, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if after giving effect to such assignment, the amount of the
Commitments held by such assigning Lender or, if the applicable Commitment is
not then in effect, the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Loan, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it; provided, further, that,
notwithstanding the foregoing, a Term Loan Lender holding a particular Class of
Term Loans may assign the entire remaining amount of such Class of Term Loans
without having to assign any other Loan or Commitment or otherwise comply with
this subsection (B).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Loans and Commitments on a non-rata basis.

































110

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded 7-Year Term Loan Commitment if
such assignment is to a Person that is not already a Lender with a Commitment of
the same Class, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender or (y) a Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or Approved Fund; and


(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Parent’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.







111

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Issuing Bank, the Swing Line Lender or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 7.14.(d) or
(e), in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1. and 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal

112

--------------------------------------------------------------------------------




amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (and is maintained in accordance with
Sections 5f. 103-1(c) and 1.871-14(c)(1)(i) of the United States Treasury
Regulations) (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Sections 5f.103-1(c) and
1.871-14(c)(i)(i) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

















































113

--------------------------------------------------------------------------------






Section 12.6. Amendments and Waivers.


(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Any term of this Agreement or of any
other Loan Document relating solely to the rights or obligations of the Lenders
of a particular Class, and not Lenders of any other Class, may be amended, and
the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto). Notwithstanding anything to the contrary
contained in this Section, the Fee Letters may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall do any of the following:


(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for (x) the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) any
amendment to any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or Reimbursement Obligation or to reduce any fee payable hereunder;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definitions of “Revolving Credit Termination Date” or clause
(a) of the definition of “Termination Date” (except, in each case, in accordance
with Section 2.13.) or “Revolving Commitment Percentage”, otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Credit Termination Date (except in accordance with Section
2.3.(b)), in each case, without the written consent of each Revolving Lender
directly affected thereby;


(v)    modify the definition of “Termination Date” as it relates to a particular
Class of Term Loans, or otherwise postpone any date fixed for, or forgive, any
payment of principal of, or interest on, any Class of Term Loans or for the
payment of Fees or any other Obligations owing to a particular Class of Term
Loan Lenders, in each case, without the written consent of each Term Loan Lender
in such Class directly affected thereby;









114

--------------------------------------------------------------------------------






(vi)    modify the definition of “7-Year Term Loan Availability Period” without
the written consent of each 7-Year Term Loan Lender;


(vii)    while any Term Loans remain outstanding, amend, modify or waive (A) the
amount of the Swingline Commitment or (B) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;


(viii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender
directly and adversely affected thereby;


(ix)    modify the definition of “Revolving Commitment Percentage” or without
the written consent of each Revolving Lender;


(x)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;


(xi)    modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof, in each case,
solely with respect to such Class of Lenders, without the written consent of
each Lender in such Class;


(xii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 7.14.(d) or (e)) without the written consent of the
Requisite Lenders; provided, that the release of one or more of the Guarantors
that results in a release of all or substantially all of the value of the
Guaranty shall require the written consent of each Lender; or


(xiii)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Revolving Lender.


Notwithstanding anything to the contrary contained in this Section, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders, amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders

115

--------------------------------------------------------------------------------




or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of such
Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.


Section 12.7. Nonliability of Administrative Agent and Lenders.


The relationship between the Borrower, on the one hand, and the Issuing Bank,
the Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Parent, the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, the Issuing Bank or any Lender to any Lender, the Parent,
the Borrower, any Subsidiary or any other Loan Party. None of the Administrative
Agent, the Issuing Bank or any Lender undertakes any responsibility to the
Parent or the Borrower or any other Loan Party to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or the
Borrower’s business or operations.


Section 12.8. Confidentiality.


Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall not disclose to any person, and shall treat
confidentially, all Information (as defined below), but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; provided, that the disclosure of any such Information under
clauses (a) or (b) of this Section to such Persons shall be made subject to the
acknowledgement and acceptance by any such Person that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to the Borrower and such
disclosing Person, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of

116

--------------------------------------------------------------------------------




this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank, any Lender or any Affiliate of the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Parent,
the Borrower or any Affiliate of the Parent; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; (j) on a confidential basis to the
CUSIP numbers with respect to this Agreement, the Commitments and/or the Loans;
and (i) with the consent of the Parent or the Borrower. Notwithstanding the
foregoing, the Administrative Agent, the Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, the Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, the Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate. None of
the Administrative Agent, the Issuing Bank, the Lenders or any of their
respective Related Parties shall be liable to the Borrower, the Parent or any
other Loan Party for any damages arising from the use by others of Information
or other materials obtained by electronic transmission, except to the extent
resulting from the gross negligence, bad faith or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.


Section 12.9. Indemnification.


(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank,
the Lenders, all of the Affiliates of each of the Administrative Agent, the
Issuing Bank, the Joint Lead Arrangers or any of the Lenders, and their
respective Related Parties (each referred to herein as an “Indemnified Party”)
from and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel (which shall be limited to the reasonable fees and
disbursements of one counsel to the Administrative Agent and, if reasonably
necessary, a single local counsel for the Administrative Agent in each relevant
jurisdiction and with respect to each relevant specialty) incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10. or 4.1. or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
clause (viii) to the extent arising from (A) the gross negligence, bad faith or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment and (B) any dispute
solely among Indemnified Parties (except in connection with claims or disputes
(1) relating to whether the conditions to any Credit Event have been satisfied,
(2)

117

--------------------------------------------------------------------------------




with respect to a Defaulting Lender or the determination of whether a Lender is
a Defaulting Lender, (3) against the Administrative Agent and/or the Joint Lead
Arrangers and (4) arising out of any act or omission on part of the Parent, the
Borrower, the other Loan Parties or any other Subsidiary); (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank
or any Lender as a result of conduct of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that violates a sanction administered or enforced
by the OFAC; or (x) any violation or non‑compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Parent or its Subsidiaries (or its
respective properties) (or the Administrative Agent and/or the Lenders and/or
the Issuing Bank as successors to the Borrower) to be in compliance with such
Environmental Laws.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.





























































118

--------------------------------------------------------------------------------




(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.


This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated, expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement. Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.













119

--------------------------------------------------------------------------------




Section 12.11. Severability of Provisions.


If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.


The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties and Subsidiaries.


Section 12.15. Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.16 Limitation of Liability.


None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and each of the Parent and the Borrower hereby waives, releases, and agrees not
to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or either Fee Letter, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents or for any
damages arising from the use by others of . Each of the Parent and the Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent, the
Issuing Bank or any Lender or any of the Administrative Agent’s, the Issuing
Bank’s or any Lender’s affiliates, officers, directors, employees, attorneys, or
agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, either Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby.


Section 12.17. Entire Agreement.


This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and

120

--------------------------------------------------------------------------------




understandings, whether written or oral, relating to the subject matter hereof
and thereof and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. To the extent any term of this Agreement is inconsistent with a term of
any other Loan Document to which the parties of this Agreement are party, the
term of this Agreement shall control to the extent of such inconsistency. There
are no oral agreements among the parties hereto.


Section 12.18. Construction.


The Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower.


Section 12.19. Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. Effect on Existing Credit Facilities.


(a)    Existing Credit Facilities. Upon satisfaction of the conditions precedent
set forth in Section 5.1., this Agreement shall exclusively control and govern
the mutual rights and obligations of the parties hereto with respect to the
Existing Credit Facilities, and the Existing Credit Facilities shall be
superseded by this Agreement in all respects, in each case, on a prospective
basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND, RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER
AND IN CONNECTION WITH, THE EXISTING CREDIT FACILITIES. THE PARTIES DO NOT
INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT FACILITIES OR ANY OF THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT FACILITIES).
































[Signatures on Following Pages]



121

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




BORROWER:


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President






By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer


PARENT:


PARKWAY PROPERTIES, INC.


By: /s/ Jeremy Dorsett    
Name: Jeremy Dorsett
Title: Executive Vice President




By: /s/ David R. O’Reilly    
Name: David R. O’Reilly
Title: Chief Financial Officer


































[Signatures Continued on Next Page]















--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




Wells Fargo Bank, National Association, as Administrative Agent, as Issuing
Bank, as Swingline Lender, and as a Lender




By: /s/ Andrew W. Hussion    
Name: Andrew W. Hussion
Title: Vice President












[Signatures Continued on Next Page]













































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




PNC BANK, NATIONAL ASSOCIATION




By: /s/ Kenneth L. Carl    
Name: Kenneth L. Carl
Title: Senior Vice President












[Signatures Continued on Next Page]















































































--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Parkway Properties LP]




U.S. BANK NATIONAL ASSOCIATION




By: /s/ J. Lee Hord    
Name: J. Lee Hord
Title: Vice President










[Signatures Continued on Next Page]























































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




BANK OF AMERICA, N.A.




By: /s/ Ann E. Kenzie    
Name: Ann E. Kenzie
Title: Senior Vice President










[Signatures Continued on Next Page]

























































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




JPMORGAN CHASE BANK, N.A.




By: /s/ Stephen Whitehill    
Name: Stephen Whitefill
Title: Authorized Officer










[Signatures Continued on Next Page]

























































































--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Parkway Properties LP]




KEYBANK NATIONAL ASSOCIATION




By: /s/ Timothy Sylvain    
Name: Timothy Sylvain
Title: Vice President










[Signatures Continued on Next Page]















































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




ROYAL BANK OF CANADA




By: /s/ Brian Gross    
Name: Brian Gross
Title: Authorized Signatory










[Signatures Continued on Next Page]

















































































--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Parkway Properties LP]




BARCLAYS BANK PLC




By: /s/ Noam Azachi    
Name: Noam Azachi
Title: Vice President










[Signatures Continued on Next Page]















































































--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with Parkway Properties LP]




MORGAN STANLEY BANK, N.A.




By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory










[Signatures Continued on Next Page]















































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




RAYMOND JAMES BANK, N.A.




By: /s/ Alexander L. Rody    
Name: Alexander L. Rody
Title: Senior Vice President










[Signatures Continued on Next Page]

















































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




TD BANK, N.A.




By: /s/ Sean Dunne    
Name: Sean Dunne
Title: Vice President










[Signatures Continued on Next Page]

















































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




TRUSTMARK NATIONAL BANK




By: /s/ Zack Nordan    
Name: Zack Nordan
Title: Vice President










[Signatures Continued on Next Page]

















































































--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Parkway Properties LP]




SEASIDE NATIONAL BANK & TRUST




By: /s/ Thomas N. Grant    
Name: Thomas N. Grant
Title: Senior Vice President & Chief Credit Officer










[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS


Lender
Revolving Commitment
5-Year Term Loan Commitment
7-Year Term Loan Commitment
Wells Fargo Bank, National Association
$32,500,000
$32,500,000
$37,500,000
PNC Bank, National Association
 $32,500,000
 $32,500,000
$37,500,000
U.S. Bank National Association
 $22,500,000
 $22,500,000
$10,000,000
Bank of America, N.A.
 $25,000,000
 $25,000,000
0
JPMorgan Chase Bank, N.A.
 $25,000,000
 $25,000,000
0
KeyBank National Association
 $25,000,000
 $25,000,000
0
Royal Bank of Canada
 $25,000,000
 $25,000,000
0
Barclays Bank PLC
 $20,000,000
 $20,000,000
0
Morgan Stanley Bank, N.A.
 $20,000,000
 $20,000,000
0
Raymond James Bank, N.A.
 $5,000,000
 $5,000,000
 $10,000,000
TD Bank, N.A.
 $7,500,000
 $7,500,000
$5,000,000
Trustmark National Bank
 $7,500,000
 $7,500,000
0
Seaside National Bank & Trust
 $2,500,000
 $2,500,000
0
TOTAL
$250,000,000
$250,000,000
$100,000,000



Lender
Existing 5-Year Term Loans
Wells Fargo Bank, National Association
$21,000,000
PNC Bank, National Association
 $17,000,000
U.S. Bank National Association
 $15,000,000
Bank of America, N.A.
 $25,000,000
KeyBank National Association
 $25,000,000
Royal Bank of Canada
$17,000,000
Trustmark National Bank
 $5,000,000
TOTAL
$125,000,000








--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1    Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2    Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]    3 hereunder are several and
not joint.]4     Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption Agreement as if set forth herein
in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption
Agreement, without representation or warranty by [the][any] Assignor.




1    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


3    Select as appropriate.


4    Include bracketed language if there are either multiple Assignors or
multiple Assignees.

















1

--------------------------------------------------------------------------------




1.    Assignor[s]:        ______________________________
______________________________


Assignor [is] [is not] a Defaulting Lender


2.    Assignee[s]:        ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify     Lender]


3.
Borrower:        PARKWAY PROPERTIES LP



4.
Administrative Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
                    administrative agent under the Credit Agreement



5.
Credit Agreement:    The Amended, Restated & Consolidated Credit Agreement dated
as of April 1, 2014 among PARKWAY PROPERTIES LP, as Borrower, PARKWAY
PROPERTIES, INC., as Parent, the Lenders parties thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, and the other agents parties
thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Class Assigned7
Aggregate Amount of Commitment/
Loans for all Lenders8
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans 9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]    10


[Page break]


5    List each Assignor, as appropriate.
6    List each Assignee, as appropriate.
7    Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “5-Year Term Loan,” “7-Year Term Loan,” etc.)8    8    8 Amount to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
9     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


10    To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.













2

--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:


ASSIGNOR[S]    11


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    


ASSIGNEE[S]    12


[NAME OF ASSIGNEE]




By:    
Name:    
Title:    




[NAME OF ASSIGNEE]




By:    
Name:    
Title:    


[Page Break]








11    Add additional signature blocks as needed.


12    Add additional signature blocks as needed.

















3

--------------------------------------------------------------------------------






[Consented to and]13     Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    
Name:    
Title:    


[Consented to:]    14


[NAME OF RELEVANT PARTY]


By:    
Name:    
Title:    




















13    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


14    To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



















































4

--------------------------------------------------------------------------------






ANNEX 1


AMENDED, RESTATED & CONSOLIDATED CREDIT AGREEMENT DATED AS OF APRIL 1, 2014 BY
AND AMONG PARKWAY PROPERTIES LP, PARKWAY PROPERTIES, INC., THE LENDERS PARTY
THERETO AND WELLS FARGO BANK, AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.6.(b), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.6.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption Agreement. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.



5

--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption Agreement. This
Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.







6

--------------------------------------------------------------------------------










EXHIBIT B


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT


[Attached]



























































































1

--------------------------------------------------------------------------------












DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: PARKWAY PROPERTIES LP


Administrative Agent: Wells Fargo Bank, National Association, as Administrative
Agent for itself and on behalf of the Lenders party to the Credit Agreement
defined below


Loan:  Loan number 1003238 made pursuant to that certain Amended, Restated &
Consolidated Credit Agreement dated as of April 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, “Credit Agreement”) by and
among Borrower, Parkway Properties, Inc., the Lenders party thereto,
Administrative Agent, and the other parties thereto.


Effective Date: INSERT DATE
Check applicable box:


New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter; and

(2)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



2

--------------------------------------------------------------------------------




Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:






3

--------------------------------------------------------------------------------




Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:


























4

--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


PARKWAY PROPERTIES LP


By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________    











































































5

--------------------------------------------------------------------------------




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers and Subsequent Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent, Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender, any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized

6

--------------------------------------------------------------------------------




Disbursement Requests, Borrower agrees that, no matter how many times
Administrative Agent takes these actions, Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future, and such actions shall not become any part of the Disbursement
procedures authorized herein, in the Loan Documents, or in any agreement between
Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.













































































7

--------------------------------------------------------------------------------




CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)





SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)






8

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF GUARANTY




THIS AMENDED, RESTATED AND CONSOLIDATED GUARANTY dated as of April 1, 2014 (this
“Guaranty”), executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended, Restated & Consolidated Credit Agreement dated as of
April 1, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Issuing Bank and the Specified Derivatives Providers
(the Administrative Agent, the Lenders, the Swingline Lender, the Issuing Bank,
and the Specified Derivatives Providers, each individually a “Guarantied Party”
and collectively, the “Guarantied Parties”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower (a) a $215,000,000 revolving credit facility on the
terms and conditions contained in that certain Amended and Restated Credit
Agreement dated as of March 30, 2012 (as amended and in effect immediately prior
to the date hereof, the “Existing Credit Agreement”) by and among the Borrower,
the Parent, the Lenders party thereto, certain other financial institutions
party thereto, Wells Fargo, as administrative agent, and the other parties
thereto, (b) a $125,000,000 term loan facility on the terms and conditions
contained in that certain Term Loan Agreement dated as of September 28, 2012 (as
amended and in effect immediately prior to the date hereof, the “Existing Term
Loan Agreement”), by and among the Borrower, the Parent, the Lenders party
thereto, certain other financial institutions party thereto, KeyBank National
Association, as administrative agent (the “Existing Term Loan Agent”), and the
other parties thereto, and (c) a $120,000,000 term loan facility on the terms
and conditions contained in that certain Term Loan Agreement dated as of June
12, 2013 (as amended and in effect immediately prior to the date hereof, the
“Wells Fargo Term Loan Agreement”; together with the Existing Credit Agreement
and the Existing Term Loan Agreement, the “Existing Credit Facilities”), by and
among the Borrower, the Parent, the Lenders party thereto, certain other
financial institutions party thereto, Wells Fargo, as administrative agent, and
the other parties thereto; and


WHEREAS, in connection with the Existing Credit Facilities, certain Guarantors
previously entered into (i) that certain Guaranty dated as of March 30, 2012 (as
amended and in effect immediately prior to the date hereof, the “Existing
Revolver Guaranty”) in favor of Wells Fargo, as administrative agent under the
Existing Credit Agreement, (ii) that certain Guaranty dated as of September 28,
2012 (as amended and in effect immediately prior to the date hereof, the
“Existing Term Loan Guaranty”) in favor of KeyBank National Association, as
administrative agent under the Existing Term Loan Agreement, and (iii) that
certain Guaranty dated as of June 12, 2013 (as amended and in effect immediately
prior to the date hereof, the “Wells Fargo Term Loan Guaranty”; together with
the Existing Revolver Guaranty and the Existing Term Loan Guaranty, the
“Existing Guaranties”) in favor of Wells Fargo, as administrative agent under
the Wells Fargo Term Loan Agreement;


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed, among other things, (a) to amend and restate the terms of,
and consolidate the Indebtedness owing by the Borrower under and in connection
with, the Existing Credit Facilities, (b) to make available to the Borrower
certain financial accommodations and (c) to replace the Existing Term Loan Agent
with the Administrative Agent with respect to the Existing Term Loan Agreement,
in each case, on the terms and conditions set forth in the Credit Agreement;


    







1

--------------------------------------------------------------------------------




WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent,
the Lenders, the Swingline Lender, and the Issuing Bank, and to enter into
Specified Derivatives Contracts, through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Lenders, the Swingline Lender and
the Issuing Bank making such financial accommodations available to the Borrower
under the Credit Agreement and from the Specified Derivatives Providers entering
into Specified Derivatives Contracts, and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Bank, and the Borrower’s and/or
any Subsidiary’s Obligations to the Specified Derivatives Providers on the terms
and conditions contained herein; and


WHEREAS, the execution and delivery of this Guaranty, and the amendment,
restatement and consolidation of the Existing Guaranties, are conditions to the
Administrative Agent’s and the other Guarantied Parties’ making, and continuing
to make, such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees that
the Existing Guaranties are amended, restated and consolidated in their
entireties as follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to any Lender, the Issuing Bank or the
Administrative Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, the Reimbursement Obligations and all other Letter of
Credit Liabilities, and the payment of all interest, Fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith (including, to the extent permitted
by Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations that do not constitute Excluded Swap Obligations; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all other Obligations; and (e) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person.













2

--------------------------------------------------------------------------------




Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations or any
liability of any other party with respect to the Guarantied Obligations, or any
subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(h)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;





























3

--------------------------------------------------------------------------------




(i)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;


(j)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(k)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(l)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) release any
other Loan Party or other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (d) exercise, or refrain from
exercising, any rights against the Borrower, any other Guarantor or any other
Person; and (e) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

4

--------------------------------------------------------------------------------






Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set‑off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Guarantied Parties
such additional amount as will result in the receipt by the Guarantied Parties
of the full amount payable hereunder had such deduction or withholding not
occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party, and each Participant, at any time while an
Event of Default exists, without any prior notice to such Guarantor or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender, a Specified Derivatives Provider, the Issuing Bank, an Affiliate of a
Lender or the Issuing Bank, or a Participant subject to receipt of the prior
written consent of the Requisite Lenders exercised in their sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender, such
Specified Derivatives Provider or such Participant or any affiliate of the
Administrative Agent, the Issuing Bank, or such Lender to or for the credit or
the account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.



























5

--------------------------------------------------------------------------------




Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 17. Waiver of jury trial.


(a)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE Administrative Agent OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
AND THE Administrative Agent AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF
THE OTHER GUARANTIED PARTIES OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

















6

--------------------------------------------------------------------------------




(b)    EACH OF THE GUARANTORS, THE Administrative Agent AND THE OTHER GUARANTIED
PARTIES HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN NEW YORK, NEW YORK SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and the
Lenders and any such assignment or other transfer to which the Administrative
Agent and the Lenders have not so consented shall be null and void.





7

--------------------------------------------------------------------------------




Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.





























8

--------------------------------------------------------------------------------




Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any other
Guarantor in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.


Section 31.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32.    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY
SOLELY TO AMEND, RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING
UNDER AND IN CONNECTION WITH, THE EXISTING GUARANTIES. THE PARTIES DO NOT INTEND
THIS GUARANTY NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN
CONNECTION WITH THE EXISTING GUARANTIES.


Section 33. Definitions. (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.



























9

--------------------------------------------------------------------------------




“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.14 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment

10

--------------------------------------------------------------------------------




and performance by each other Loan Party of its obligations under the Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.




[Signature on Next Page]



























































































11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


PARKWAY PROPERTIES, INC.




By:    
Name:    
Title:    






By:    
Name:    
Title:    




[ADDITIONAL GUARANTORS]




By:    
Name:    
Title:    






By:    
Name:    
Title:    




Address for Notices:
c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, FL 32801
Attention:  Chief Financial Officer
Telecopy Number:  (407) 650-0597
Telephone Number:  (407) 650-0593


[Borrower Signature Page Follows]



























12

--------------------------------------------------------------------------------




BORROWER:


PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________











































































13

--------------------------------------------------------------------------------




Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:                         
Name:                         
Title:                         



























































































14

--------------------------------------------------------------------------------




ANNEX I


FORM OF ACCESSION AGREEMENT




THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Amended, Restated & Consolidated
Credit Agreement dated as of April 1, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
PARKWAY PROPERTIES LP (the “Borrower”), PARKWAY PROPERTIES, INC., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the other Guarantied Parties.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Bank and the Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Provider may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Bank and the Borrower’s and/or any Subsidiary’s obligations to the Specified
Derivatives Providers on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended, Restated & Consolidated Guaranty dated
as of April 1, 2014 (as amended, supplemented, restated or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors party thereto in
favor of the Administrative Agent, for its benefit and the benefit of the other
Guarantied Parties, and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);













15

--------------------------------------------------------------------------------




(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]


    











































































16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    




By:    
Name:    
Title:    


Address for Notices:
c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, FL 32801
Attention:  Chief Financial Officer
Telecopy Number:  (407) 650-0597
Telephone Number:  (407) 650-0593


Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:    
Name:    
Title:    







17

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF CONTINUATION
____________, 20__


Loan Number: 1003238


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 2.9. of the Credit Agreement, Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:
1.
The requested date of such Continuation is ____________, 20__.



2.
The Class of Loans to be Continued pursuant hereto is:



ž    Revolving Loans
ž    5-Year Term Loans
ž    7-Year Term Loans


3.
The aggregate principal amount of the Class of Loans indicated above subject to
such Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.     Each
Continuation of LIBOR Loans of the same Class shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess thereof.














1

--------------------------------------------------------------------------------




4.
The current Interest Period of the Loans or portion thereof subject to such
Continuation ends on ________________, 20__.



5.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


ž    one month
ž    three months
ž    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.
[Signature on Next Page]

















































































2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________





3

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF CONVERSION
____________, 20__


Loan Number: 1003238


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Class of Loans to be Converted pursuant hereto is:



ž    Revolving Loans
ž    5-Year Term Loans
ž    7-Year Term Loans


3.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž
Base Rate Loan

ž
LIBOR Loan












1

--------------------------------------------------------------------------------




4.
The aggregate principal amount of the Class and Type of Loans indicated above
subject to the requested Conversion is $_____________________ and the portion of
such principal amount subject to such Conversion is $___________________.
    Each Conversion of Base Rate Loans of the same Class into LIBOR Loans of the
same Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess thereof.



5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž
Base Rate Loan

ž
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


ž    one month
ž    three months
ž    six months
 
[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist.]
    Include this paragraph only in the case of a conversion of Base Rate Loans
into LIBOR Loans.
[Signature on Next Page]



























































2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________    



3

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF REVOLVING BORROWING
____________, 20__


Loan Number: 1003238


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Revolving Lenders make Revolving Loans to the Borrower in an
aggregate amount equal to $___________________.     Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess thereof.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The proceeds of such Revolving Loans will be used for the following purposes
which are consistent with the terms of Section 7.8 of the Credit Agreement:
_______________________________________________________________________________________________________________________________________________.


























1

--------------------------------------------------------------------------------




4.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    


ž    Base Rate Loan
ž    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


ž    one month
ž    three months
ž    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and no violation of the limits described in
Section 2.15. of the Credit Agreement would occur after giving effect thereto,
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement, will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Credit Event are made.
[Signature on Next Page]





















































2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________





3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF SWINGLINE BORROWING
____________, 20__


Loan Number: 1003238


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Wells Fargo Bank, National Association, as Swingline Lender


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.     Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The proceeds of such Swingline Loan will be used for the following purposes
which are consistent with the terms of Section 7.8 of the Credit Agreement :
_______________________________________________________________________________________________________________________________________________.










1

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders
(including the Swingline Lender) that as of the date hereof and as of the date
of the making of the requested Swingline Loan and after giving effect thereto,
(a) no Default or Event of Default exists or shall exist, and no violation of
the limits described in Section 2.15. of the Credit Agreement would occur after
giving effect thereto, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects) with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders (including the Swingline Lender) that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement, will have been satisfied (or waived in accordance with
the applicable provisions of the Loan Documents) at the time such Credit Event
are made.
If notice of the requested Swingline Loan was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.4.(b) of the Credit Agreement.


[Signature on Next Page]









































































2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________



3

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE OF TERM LOAN BORROWING
____________, 20__


Loan Number: 1003238


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
[1.
Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the 5-Year Term Loan Lenders make 5-Year Term Loans to the
Borrower in an aggregate amount equal to $250,000,000.]     Bracketed language
regarding borrowing of 5-Year Term Loans to be used in Notice of Term Loan
Borrowing provided on Effective Date only.

[1][2].
Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the 7-Year Term Loan Lenders make 7-Year Term Loans to the
Borrower in an aggregate amount equal to $___________________.     Each
borrowing of 7-Year Term Loans shall be in an aggregate minimum amount of
$25,000,000 and integral multiples of $500,000 in excess thereof.



[2][3].
The Borrower requests that such Term Loans be made available to the Borrower on
____________, 20__.


























1

--------------------------------------------------------------------------------




[[3][4].
The Borrower hereby requests that the Additional 5-Year Term Loans be of the
following Type:



[Check one box only]    
ž    Base Rate Loan
ž    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


ž    one month
ž    three months
ž    six months]     Bracketed language regarding borrowing of 5-Year Term Loans
to be used in Notice of Term Loan Borrowing provided on Effective Date only.


[4][5].
The Borrower hereby requests that such 7-Year Term Loans be of the following
    Type:



[Check one box only]    
ž    Base Rate Loan
ž    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


ž    one month
ž    three months
ž    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loans and after giving effect thereto, (a) no Default or Event of Default exists
or shall exist and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted under the Loan Documents.
In addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Term Loans contained in
Article V. of the Credit Agreement, will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Credit Event are made.
[Signature on Next Page]

















2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________





3

--------------------------------------------------------------------------------





EXHIBIT I


FORM OF 5-YEAR TERM NOTE


$____________________     ___________ __, ____


FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ (the “Lender”), in
care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) at WELLS FARGO BANK, NATIONAL ASSOCIATION, 608 2nd
Avenue South, 11th Floor, Minneapolis, Minnesota  55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of ________________ AND ____/100 DOLLARS
($____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the 5-Year Term Loan made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date and amount of the 5-Year Term Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this 5-Year Term Note
(this “Term Note”), endorsed by the Lender on the schedule attached hereto or
any continuation thereof, provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing under the Credit Agreement or
hereunder.


This Term Note is one of the 5-Year Term Notes referred to in the Amended,
Restated & Consolidated Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, Parkway Properties, Inc., the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”) and the Administrative Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Term
Note upon the occurrence of certain events and for prepayments of the 5-Year
Term Loan upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.


[This Term Note is given in replacement of the Term Note previously delivered to
the Lender under the Existing Term Loan Agreement. THIS TERM NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]     Language
to be included for Lenders party to the Existing Term Loan Agreement.


This TERM Note shall be governed by, and construed in accordance with, the laws
of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.





















1

--------------------------------------------------------------------------------




The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Term Note.


[Signature Page Follows]


    



































































































2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this 5-Year Term
Note under seal as of the date first written above.


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner





By:_____________________________    
Name:__________________________
Title:___________________________    




By:_____________________________    
Name:__________________________
Title:___________________________    











































































3

--------------------------------------------------------------------------------




SCHEDULE OF 5-YEAR TERM LOANS




This 5-Year Term Note evidences the 5-Year Term Loan made by the Lender under
the Credit Agreement to the Borrower, on the dates and in the principal amount
set forth below, subject to the payments and prepayments of principal set forth
below:


Date of 5-Year Term Loan
Principal Amount of 5-Year Term Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made By
 
 
 
 
 




4

--------------------------------------------------------------------------------





EXHIBIT J


FORM OF REVOLVING NOTE


$____________________     ___________ __, ____


FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ (the “Lender”), in
care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) at WELLS FARGO BANK, NATIONAL ASSOCIATION, 608 2nd
Avenue South, 11th Floor, Minneapolis, Minnesota  55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of ________________ AND ____/100 DOLLARS
($____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Revolving Loans made by the Lender to the Borrower under
the Credit Agreement (as herein defined)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.


The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Revolving Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.


This Revolving Note is one of the Revolving Notes referred to in the Amended,
Restated & Consolidated Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, Parkway Properties, Inc., the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of the
Revolving Loans upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any Person.


[This Revolving Note is given in replacement of the Revolving Note previously
delivered to the Lender under the Existing Credit Agreement. THIS REVOLVING NOTE
IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF
THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]
    Language to be included for Lenders party to the Existing Credit Agreement.


This REVOLVING Note shall be governed by, and construed in accordance with, the
laws of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



















1

--------------------------------------------------------------------------------




The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Revolving Note.


[Signature Page Follows]







































































































2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner





By:_____________________________    
Name:__________________________
Title:___________________________    




By:_____________________________    
Name:__________________________
Title:___________________________    

















































































3

--------------------------------------------------------------------------------




SCHEDULE OF REVOLVING LOANS




This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:


Date of Revolving Loan
Principal Amount of Revolving Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made By
 
 
 
 
 




4

--------------------------------------------------------------------------------





EXHIBIT K


FORM OF 7-YEAR TERM NOTE


$____________________     ___________ __, ____


FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ (the “Lender”), in
care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) at WELLS FARGO BANK, NATIONAL ASSOCIATION, 608 2nd
Avenue South, 11th Floor, Minneapolis, Minnesota  55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of ________________ AND ____/100 DOLLARS
($____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the 7-Year Term Loan made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date and amount of the 7-Year Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this 7-Year Term Note (this
“Term Note”), endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.


This Term Note is one of the 7-Year Term Notes referred to in the Amended,
Restated & Consolidated Credit Agreement dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, Parkway Properties, Inc., the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”) and the Administrative Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Term
Note upon the occurrence of certain events and for prepayments of the 7-Year
Term Loan upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.


[This Term Note is given in replacement of the Term Note previously delivered to
the Lender under the Wells Fargo Term Loan Agreement. THIS TERM NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]     Language
to be included for Lenders party to the Wells Fargo Term Loan Agreement.


This TERM Note shall be governed by, and construed in accordance with, the laws
of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.





















1

--------------------------------------------------------------------------------




The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Term Note.


[Signature Page Follows]






































































































    

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this 7-Year Term
Note under seal as of the date first written above.


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner





By:_____________________________    
Name:__________________________
Title:___________________________    




By:_____________________________    
Name:__________________________
Title:___________________________    

















































































3

--------------------------------------------------------------------------------




SCHEDULE OF 7-YEAR TERM LOANS




This 7-Year Term Note evidences the 7-Year Term Loan made by the Lender under
the Credit Agreement to the Borrower, on the dates and in the principal amount
set forth below, subject to the payments and prepayments of principal set forth
below:


Date of 7-Year Term Loan
Principal Amount of 7-Year Term Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made By
 
 
 
 
 




4

--------------------------------------------------------------------------------






EXHIBIT L


FORM OF SWINGLINE NOTE


$25,000,000    April 1, 2014


FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Swingline Lender”) at its address at 608 2nd Avenue South, 11th Floor,
Minneapolis, Minnesota  55402-1916, or at such other address as may be specified
in writing by the Swingline Lender to the Borrower, the principal sum of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.


The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.


This Swingline Note is the Swingline Note referred to in the Amended, Restated &
Consolidated Credit Agreement dated as of April 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Parkway Properties, Inc., the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any Person.


This Swingline Note is given in replacement of the Swingline Note previously
delivered to the Swingline Lender under the Existing Credit Agreement. THIS
SWINGLINE NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
SWINGLINE NOTE.


This SWINGLINE Note shall be governed by, and construed in accordance with, the
laws of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Swingline Note.




 




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

1

--------------------------------------------------------------------------------








PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner





By:_____________________________    
Name:__________________________
Title:___________________________    




By:_____________________________    
Name:__________________________
Title:___________________________    




 
 






































































SCHEDULE OF SWINGLINE LOANS



2

--------------------------------------------------------------------------------




This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:


Date of Swingline Loan
Principal Amount of Swingline Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made By
 
 
 
 
 




3

--------------------------------------------------------------------------------






EXHIBIT M-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 20__






























                                    
    



1

--------------------------------------------------------------------------------




EXHIBIT M-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20__







































2

--------------------------------------------------------------------------------




EXHIBIT M-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20__















3

--------------------------------------------------------------------------------




EXHIBIT M-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Parkway Properties LP (the “Borrower”), Parkway Properties, Inc., as Parent, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”) and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 20__



4

--------------------------------------------------------------------------------




 
EXHIBIT N


FORM OF COMPLIANCE CERTIFICATE


_______________, 20___




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Each of the Lenders Party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated & Consolidated Credit
Agreement dated as of April 1, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PARKWAY PROPERTIES LP (the “Borrower”), Parkway Properties, Inc. (the “Parent”)
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.


Pursuant to Section 8.3.(a) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)    The undersigned is the [chief financial officer / chief accounting
officer / vice president of capital markets] of the Parent.


(2)    The undersigned has reviewed the terms of the Credit Agreement and has
examined the books and records of the Parent and the Borrower and has conducted
such other examinations and investigations with respect to the relevant
accounting period ending on, _______________, 20__ (the “Fiscal Period End
Date”) as are reasonably necessary to provide this Compliance Certificate.


(3)    No Default or Event of Default exists as of the date hereof [if such is
not the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Parent
and/or the Borrower with respect to such event, condition or failure].


(4)    The representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects), except to the extent such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances permitted
under the Credit Agreement and the other Loan Documents.



1

--------------------------------------------------------------------------------




(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Parent and its Subsidiaries were in compliance with the
covenants contained in Section 9.1. of the Credit Agreement as of the Fiscal
Period End Date.


(6)    Attached hereto as Exhibit A are any amendments to the certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Borrower filed or entered
into since delivery of the last Compliance Certificate to the Administrative
Agent pursuant to the Credit Agreement.




[Signature Page Follows]























































































2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.






By:    


Name:    ,
the [chief financial officer / chief accounting officer / vice president of
capital markets] of the Parent


                                





























































































3

--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]













4